Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 1 of 84 Page ID #:1163



      1 AARON J. FISCHER (SBN 247391)
        aaron.fischer@disabilityrightsca.org
      2 DISABILITY RIGHTS CALIFORNIA
      3 1330 Broadway, Suite 500
        Oakland, CA 94612
      4 Telephone: (510) 267-1200
        Facsimile: (510) 267-1201
      5
        JULIA E. ROMANO (SBN 260857)
      6 jromano@kslaw.com
      7 JENNIFER T. STEWART (SBN 298798)
        jstewart@kslaw.com
      8 STACY L. FOSTER (SBN 285544)
        sfoster@kslaw.com
      9 KING & SPALDING LLP
     10 633 W Fifth Street, Suite 1600
        Los Angeles, CA 900781
     11 Telephone: (213) 443-4355
        Facsimile: (213) 443-4310
     12
        Attorneys for Plaintiffs
     13
     14 [Additional Counsel Listed On Second Page]
     15                     UNITED STATES DISTRICT COURT
     16                   CENTRAL DISTRICT OF CALIFORNIA
     17
     18 CLAY MURRAY, DAVID FRANCO,               Case No. 2:17-cv-08805-GW-JPR
        SHAREEN WINKLE, MARIA
     19 TRACY, ERICK BROWN, on behalf            CLASS ACTION
        of themselves and all others similarly
     20 situated,                                STIPULATED JUDGMENT
     21             Plaintiffs,                  Complaint Filed: December 6, 2017
     22
               v.
     23
     24 COUNTY OF SANTA BARBARA,
        and SANTA BARBARA COUNTY
     25 SHERIFF’S OFFICE,
     26           Defendants.
     27
     28

                                      STIPULATED JUDGMENT
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 2 of 84 Page ID #:1164



       DON SPECTER (SBN 83925)
     1 dspecter@prisonlaw.com
     2 CORENE KENDRICK (SBN 226642)
       ckendrick@prisonlaw.com
     3 PRISON LAW OFFICE
       1917 Fifth Street
     4 Berkeley, CA 94710
     5 Telephone: (510) 280-2621
       Facsimile: (510) 280-2704
     6
       DONALD F. ZIMMER, JR. (SBN 112279)
     7 fzimmer@kslaw.com
       KING & SPALDING LLP
     8 101 Second Street, Suite 2300
     9 San Francisco, CA 94105
       Telephone: (415) 318-1220
    10 Facsimile: (415) 318-1300
    11 JOSHUA C. TOLL (Admitted Pro Hac Vice)
    12 jtoll@kslaw.com
       KING & SPALDING LLP
    13 1700 Pennsylvania Ave NW
       Washington DC 20036
    14 Telephone: (202) 737-8616
       Facsimile: (202) 626-3727
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                       -1-
                                                                  STIPULATED JUDGMENT
                                                              Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 3 of 84 Page ID #:1165




      1 A. Introduction
      2       1. The Parties to this Stipulated Judgment (hereinafter “Stipulated
      3 Judgment”) are the Plaintiff Class consisting of “all people who are now, or in the
      4 future will be, incarcerated in the Santa Barbara County Jail system” and the
      5 Plaintiff Disability Subclass of “[a]ll people who are now, or in the future will be,
      6 incarcerated in the Santa Barbara County Jail system and who are qualified
      7 individuals with disabilities, as that term is defined in the Americans with
      8 Disabilities Act (ADA), 42 U.S.C. §12102, the Rehabilitation Act, 29 U.S.C. §
      9 705(9)(B), and California Government Code § 12926(j) and (m),” see ECF No. 35
    10 at 2 (collectively, “Plaintiffs”), and Defendants County of Santa Barbara and Santa
    11 Barbara County Sheriff’s Office (collectively, “Defendants”).
    12        2. Plaintiffs filed this lawsuit (the “Action”) on December 6, 2017. ECF. No.
    13 1. The Action alleges that: Defendants hold Plaintiffs in deficient facilities that are
    14 overcrowded, understaffed, and unsanitary; fail to provide minimally adequate
    15 medical and mental health care to people incarcerated in the Jail; and subject
    16 people in the jails to the harmful and excessive use of solitary confinement and
    17 other custodial restrictions in violation of the Eighth and Fourteenth Amendments
    18 to the United States Constitution.
    19        3. The Action also alleges that Defendants discriminate against individuals
    20 with disabilities in violation of the Americans with Disabilities Act (ADA) and
    21 Section 504 of the Rehabilitation Act. Defendants have denied liability.
    22        4. On May 31, 2018, the Court granted the Plaintiffs’ unopposed motion for
    23 class certification. ECF No. 35.
    24        5. Prior to the filing of this Action, Disability Rights California, Prison Law
    25 Office, King & Spalding and the County of Santa Barbara entered into a Structured
    26 Negotiations Agreement as an alternative to adversarial litigation. ECF No. 37 at
    27 4-5. The Parties agreed upon a process for the retention of mutually agreed-upon
    28                                            -1-
                                                                         STIPULATED JUDGMENT
                                                                     Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 4 of 84 Page ID #:1166




      1 experts to evaluate the policies, procedures, practices, and conditions at the Jail and
      2 to complete reports. Consistent with the Agreement, the County retained four
      3 recognized experts (the “Subject Matter Experts”): Scott A. Allen, M.D., as the
      4 expert on medical care, Roberta Stellman, M.D., as the expert on mental health
      5 care, Margo Frasier as the expert on custody operations, and Vanir Construction
      6 Management, Inc., as the expert on disability accessibility issues. Based on the
      7 reports of the joint experts and the Parties’ negotiations, the Parties subsequently
      8 retained Harry Grenawitzke as an additional Subject Matter Expert, specifically to
      9 assess environmental health and life safety issues in the Jail facilities.
    10        6. The Subject Matter Experts conducted extensive tours and reviews of the
    11 Jail facilities, policies, and procedures. The Subject Matter Experts submitted their
    12 final reports setting forth their respective findings and making recommendations
    13 for remedial action. Their reports are part of the record in this case. ECF Nos. 23-
    14 2 (Medical Care-Allen), 23-3 (Mental Health Care-Stellman), 48-1 (Custody
    15 Operations-Frasier) (non-confidential executive summaries); ECF Nos. 29
    16 (Medical Care -Allen), 30 (Mental Health Care-Stellman), 67-1 (Custody
    17 Operations-Frasier) (confidential full reports filed under seal pursuant to Protective
    18 Order); ECF Nos. 61-1 (ADA/Disability-Vanir), 65-1 (Environmental Health and
    19 Safety-Grenawitzke) (full reports).
    20        7. The Parties have negotiated remedial plans pertaining to the matters
    21 alleged in the Action. Those plans have been incorporated into a single, global
    22 Remedial Plan, attached hereto as Exhibit A.
    23        8. Each party to this Stipulated Judgment was represented by counsel during
    24 its negotiation and execution. Plaintiffs are represented by Aaron J. Fischer of
    25 Disability Rights California; Don Specter and Corene Kendrick of Prison Law
    26 Office; and Julia E. Romano, Jennifer T. Stewart, Stacy L. Foster, Donald F.
    27 Zimmer, and Joshua C. Toll of King & Spalding LLP. Defendants are represented
    28                                             -2-
                                                                           STIPULATED JUDGMENT
                                                                       Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 5 of 84 Page ID #:1167




      1 by Amber Holderness and Michelle Montez of the Santa Barbara Office of County
      2 Counsel.
      3       9. Through this Stipulated Judgment, Defendants agree to implement the
      4 measures set forth in the Remedial Plan, subject to monitoring by the Remedial
      5 Plan Experts and Plaintiffs’ counsel, negotiation between the Parties, and, if
      6 necessary, enforcement by the Court after use of the Dispute Resolution procedure
      7 set forth below.
      8 B. Remedial Plan
      9     10. Defendants shall fully implement all of the remedial measures, according
    10 to the specified timeframes (where identified), set forth in the Remedial Plan. For
    11 remedial measures requiring a remodel, reconfiguration, or renovation of the Main
    12 Jail, Defendants shall fully implement those measures on or before July 1, 2023,
    13 subject to all applicable California Environmental Quality Act (“CEQA”) review
    14 processes, permitting requirements, public comment and hearing requirements, and
    15 other public approval processes. These include Remedial Plan provisions II.D.1
    16 (Clinical Treatment and Office Space for Health Care Service Delivery) and V.P.1
    17 (Main Jail ADA/Accessibility Physical Plant Issues). Defendants shall make best
    18 efforts to give notice to Plaintiffs by January 1, 2023, if the County deems that it
    19 cannot complete implementation of the provisions specified in this paragraph by
    20 July 1, 2023 due to information produced from any required CEQA review
    21 process, public review and hearing processes, or construction issues. In any event,
    22 the County will within ten (10) days of making such determination provide written
    23 notice of the anticipated delay to Plaintiffs. The notice will include the new
    24 information leading to the delay, a proposed alternative schedule for completing
    25 implementation, and if the proposed schedule delays implementation for more than
    26 180 days, a proposal to modify the remedial plan, as applicable.
    27
    28                                           -3-
                                                                        STIPULATED JUDGMENT
                                                                    Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 6 of 84 Page ID #:1168




      1     11. Defendants shall implement the remedial measures covering minimum out-
      2 of-cell time at the Main Jail and specialized mental health unit programing at the
      3 Main Jail (Remedial Plan provisions III.D.3, III.D.5-7, and VII.D) incrementally
      4 where remodel, reconfiguration, or renovation of the Main Jail facility is necessary
      5 to achieve full implementation. Defendants agree that, during the period of
      6 implementation, they will take all reasonable steps to provide out-of-cell time and
      7 programming as specified in the Remedial Plan to the maximum extent possible.
      8     12. Nothing in this Stipulated Judgment and the attached Remedial Plan
      9 requires the continued or prospective operation of any jail facilities, including at
    10 the Main Jail and at the Northern Branch Jail. The provisions in the Remedial Plan
    11 shall apply to all units and facilities that Defendants choose to operate for the
    12 confinement of class members.
    13      13. The Parties agree that population-related stressors pose operational
    14 challenges to Defendants’ ability to comply with this Remedial Plan, particularly
    15 with respect to provisions relating to minimum requirements for out-of-cell time.
    16 Under the Remedial Plan, Defendants will agree to not house prisoners in housing
    17 units in such a way as to exceed the rated capacity, and will ensure that each
    18 prisoner in custody at the Jail is provided a bed. The Parties recognize that if Jail
    19 population-related stressors are reduced, particularly as to people with disabilities,
    20 Defendants will be better able to ensure implementation of the Remedial Plan.
    21 Defendants have recently created a Pre-Arraignment Unit to facilitate early
    22 connections with community services and release from custody when consistent
    23 with public safety, a Law Enforcement and Mobile Crisis Mental Health co-
    24 response pilot program, a Sobering Center, and a centralized crisis services hub.
    25 The Parties agree that if the size of the Jail’s population prevents timely and
    26 sufficient implementation of and compliance with the Remedial Plan, the Parties
    27 will meet and confer regarding additional population reduction measures.
    28                                            -4-
                                                                          STIPULATED JUDGMENT
                                                                      Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 7 of 84 Page ID #:1169




      1     14. Defendants shall develop and implement appropriate and adequate plans,
      2 policies, and practices to ensure compliance with the Remedial Plan. At least 21
      3 days prior to finalizing or implementing any new plans or policies developed to
      4 meet the terms of the Remedial Plan, Defendants shall submit such plans or
      5 policies to Plaintiffs’ counsel for review and comment.
      6     15. Within 120 days after this Stipulated Judgment is approved by the Court,
      7 Defendants shall provide to Plaintiffs’ counsel and the Remedial Plan Experts
      8 (discussed below) a Status Report which shall (1) include a description of the steps
      9 taken by Defendants to implement each provision set forth in the Remedial Plan;
    10 and (2) specify provisions of the Remedial Plan that have not yet been
    11 implemented. With respect to the provisions of the Remedial Plan not yet
    12 implemented, Defendants’ Status Report shall (i) describe all steps taken toward
    13 implementation; (ii) set forth with as much specificity as possible those factors
    14 contributing to non-implementation; and (iii) set forth a projected timeline for
    15 anticipated implementation.
    16      16. Following the first Status Report and at the end of each subsequent 180-
    17 day period during the term of this Stipulated Judgment, Defendants shall provide to
    18 Plaintiffs’ counsel and the Remedial Plan Experts (discussed below) an updated
    19 Status Report addressing each item of the Remedial Plan for which monitoring is
    20 not suspended, as set forth in Part I, below.
    21      17. The parties recognize that the COVID-19 public health emergency may
    22 impact the ability of the Remedial Plan Experts and Plaintiffs’ counsel to conduct
    23 on-site monitoring in the Jail facilities. The parties will meet and confer as needed
    24 should public health needs related to the pandemic prevent timely completion of
    25 on-site monitoring as set forth in the Stipulated Judgment. The parties agree that,
    26 under such circumstances, other aspects of monitoring and Remedial Plan
    27 implementation can and should continue, including production of requested data
    28                                           -5-
                                                                        STIPULATED JUDGMENT
                                                                    Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 8 of 84 Page ID #:1170




      1 and information consistent with the Stipulated Judgment. Defendants agree to
      2 provide reasonably requested data and information to, and confer in a reasonable
      3 timeframe with, Plaintiffs’ counsel on Defendants’ ongoing response to the
      4 COVID-19 pandemic as it relates to the health and safety of class members.
      5 C. Remedial Plan Experts
      6     18. The Parties jointly request that Kerry Hughes, M.D. (Mental Health,
      7 Suicide Prevention), Homer Venters, M.D. (Medical Care) and Michael
      8 Brady/Sabot Group (ADA-Disability, Environment of Care) serve as Remedial
      9 Plan Experts to (a) advise the Court on Defendants’ compliance or non-compliance
    10 with the Remedial Plan, as necessary; (b) assist with dispute resolution matters
    11 addressed below; and (c) provide testimony, if required, in any proceedings before
    12 the Court.
    13      19. The parties continue to meet and confer to identify a mutually agreeable
    14 Remedial Plan Expert regarding custody operations, and are discussing Peter
    15 Perroncello or Terri McDonald for that role. If the parties are unable to agree upon
    16 such expert before final approval of the Stipulated Judgment, the Parties will
    17 submit these two candidates to Magistrate Judge Abrams as the designated
    18 mediator (see Paragraph 46, below), who will assist the Parties in reaching
    19 agreement. If Mr. Perroncello and/or Ms. McDonald become unavailable for the
    20 role at any time, the parties may propose one or two alternative candidates for the
    21 Remedial Plan Expert role. If the parties are unable to reach agreement, Judge
    22 Abrams will select the custody operations Remedial Plan Expert from among the
    23 proposed candidates.
    24      20. Within 180 days after entry of this Stipulated Judgment, the Remedial
    25 Plan Experts shall each complete a review and report to advise the Parties on
    26 Defendants’ progress in implementing the Remedial Plan within each expert’s area
    27
    28                                          -6-
                                                                       STIPULATED JUDGMENT
                                                                   Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 9 of 84 Page ID #:1171




      1 of expertise. The Parties recognize that experts may assess multiple sections of the
      2 Remedial Plan, so long as the provisions assessed are within their area of expertise.
      3     21. Not less than one (1) year after the completion of their respective first
      4 reports, and then annually thereafter during the term of this Stipulated Judgment,
      5 the Remedial Plan Experts shall complete reviews and reports (“Annual Reports”)
      6 to advise the Parties on Defendants’ compliance or non-compliance with the
      7 Remedial Plan.
      8     22. In each Annual Report, the Remedial Plan Experts shall identify whether
      9 Defendants are or are not in substantial compliance with the Remedial Plan
    10 provisions within the expert’s area of expertise. These findings are hereinafter
    11 referred to as “Substantial Compliance Determinations.” The Annual Reports will
    12 provide, to the extent possible, specific recommendations as to how Defendants
    13 may reach substantial compliance. The Parties shall have an opportunity to
    14 respond to any finding regarding Defendants’ compliance with any provision of the
    15 Remedial Plan. The Parties shall submit any such response to the Remedial Plan
    16 Experts and all counsel within 30 days of the Annual Report completion. The
    17 Parties recognize that the Remedial Plan Experts’ reports are not confidential and
    18 may be submitted to the Court for purposes of any future proceedings.
    19      23. The Remedial Plan Experts’ duties specified in Exhibit B shall be
    20 provided to the Remedial Plan Experts. The Remedial Plan Experts shall be
    21 entitled to reasonable compensation based on the cost estimates and fee caps
    22 provided in their respective agreements with the Parties, which shall be paid by
    23 Defendants.
    24      24. With appropriate notice, the Remedial Plan Experts shall have reasonable
    25 access to all parts of any Santa Barbara County facility necessary to monitoring
    26 compliance with the Remedial Plan. Access to the facilities will not be
    27 unreasonably restricted. The Remedial Plan Experts shall have access to
    28                                            -7-
                                                                         STIPULATED JUDGMENT
                                                                     Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 10 of 84 Page ID
                                 #:1172



   1 correctional health care, and other appropriate staff and people incarcerated at the
   2 jails, including confidential and voluntary interviews as is reasonable to complete a
   3 report and that does not implicate security or other privileged information.
   4      25. The Remedial Plan Experts shall also have access to non-privileged
   5 documents, including budgetary, custody, and health care documents, and
   6 institutional meetings, proceedings, and programs to the extent the Remedial Plan
   7 Experts determine such access is needed to fulfill their obligations. Documents
   8 produced to the Remedial Plan Experts will be made available to Plaintiffs’
   9 counsel.
  10      26. The Remedial Plan Experts’ tours shall be undertaken in a manner that
  11 does not unreasonably interfere with Jail operations. The Remedial Plan Experts
  12 shall be bound, where applicable, by the Stipulated Protective Order (ECF No. 31).
  13 The Remedial Plan Experts shall have access to individual records of people who
  14 are or have been incarcerated in the county jails, as consistent with the Court’s
  15 Order for Disclosure of Confidential Inmate Records (ECF No. 42).
  16      27. The Parties agree that they are each entitled to engage in ex parte
  17 communications with the Remedial Plan Experts.
  18      28. If, for any reason, a designated Remedial Plan Expert can no longer serve,
  19 the Parties shall attempt to agree on who shall be appointed to serve in such
  20 expert’s place. If the Parties do not agree, Defendants and Plaintiffs shall each
  21 nominate and submit up to two potential experts for the Magistrate Judge’s
  22 consideration and selection in accordance with the dispute resolution process set
  23 forth below.
  24 D. Notice to Class Members
  25      29. Defendants shall post notices to class members of this Action in a manner
  26 agreed upon by the Parties and approved by the Court. Such notices shall include a
  27 brief statement that includes a description of Plaintiffs’ claims, the definition of the
  28                                            -8-
                                                                       STIPULATED JUDGMENT
                                                                   Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 11 of 84 Page ID
                                 #:1173



   1 class and subclass, notice that the Parties have entered into this Stipulated
   2 Judgment, a description of the subject areas covered by the Stipulated Judgment
   3 and Remedial Plan, and contact information to allow people incarcerated in the
   4 Santa Barbara jails to contact Plaintiffs’ counsel.
   5      30. The Parties shall meet and confer as to the content of the notice and the
   6 method for posting the notice.
   7      31. Defendants will post notices consistent with the Parties’ agreement within
   8 30 days after the entry of this Stipulated Judgment, and shall maintain the notices
   9 so long as the Stipulated Judgment is in effect, absent further order of the Court. In
  10 the event disagreements arise regarding the contents of such notice, the Parties will
  11 first meet and confer in an informal attempt to resolve the disagreement. Failing
  12 that, any such disagreements shall be resolved pursuant to the Dispute Resolution
  13 procedure set forth below.
  14 E. Plaintiffs’ Monitoring and Access to Information
  15      32. Plaintiffs’ counsel shall be permitted to monitor Defendants’ compliance
  16 with all aspects of the Remedial Plan. Defendants shall provide Plaintiffs’ counsel
  17 with access to information, including all Santa Barbara Jail facilities, staff,
  18 documents, records (including health care and/or custody files of specified
  19 incarcerated persons) that Plaintiffs’ counsel believes in good faith are necessary to
  20 monitor Defendants’ compliance with the Remedial Plan subject, where applicable,
  21 to the Stipulated Protective Order (ECF No. 31) and Order for Disclosure of
  22 Confidential Inmate Records (ECF No. 42) and subject to any other applicable
  23 privileges. Defendants shall provide Plaintiffs’ counsel with access to such
  24 information within 30 calendar days of their request. If Defendants believe that the
  25 information requested by Plaintiffs’ counsel is not necessary to monitor
  26 compliance with the Remedial Plan, the parties shall engage in the Dispute
  27 Resolution process described herein before seeking any relief from the Court.
  28                                            -9-
                                                                       STIPULATED JUDGMENT
                                                                   Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 12 of 84 Page ID
                                 #:1174



   1      33. From the date this Stipulated Judgment is entered by the Court, Defendants
   2 shall provide Plaintiffs’ counsel the health care and/or custody files of people
   3 incarcerated or previously incarcerated in the Jail, as well as other information
   4 described above, within 21 calendar days of their request.
   5      34. If Defendants believe that the information requested by Plaintiffs’ counsel
   6 is not necessary to monitor compliance with the Remedial Plan, the Parties shall
   7 engage in the Dispute Resolution process described below before seeking any
   8 relief from the Court.
   9      35. Defendants shall provide Plaintiffs’ counsel with full and complete copies
  10 of the health care, custody, and investigation-related files of any incarcerated
  11 person who dies in custody. The health care and custody records shall be produced
  12 within 30 calendar days of the death. All other related documents, including, but
  13 not limited to, incident reports, autopsy reports, and death reviews (e.g.,
  14 psychological autopsies, mortality reviews, QI/QA reviews), shall be produced
  15 within 10 days of the document’s completion.
  16      36. Defendants shall allow Plaintiffs’ counsel and their consultants to conduct
  17 at least two tours of each Santa Barbara County jail facility per calendar year for
  18 the purpose of monitoring compliance with the Remedial Plan so long as the
  19 Stipulated Judgment is in effect. After two years, the Parties shall meet and confer
  20 about the need for two tours per year in light of the status of Defendants’
  21 compliance with the Remedial Plan at that time, provided that tours shall not be
  22 less than one per year so long as the Stipulated Judgment is in effect. Plaintiffs’
  23 counsel’s visits to Santa Barbara County solely to meet with and/or interview class
  24 members will not be counted as a “tour” for purposes of this provision.
  25      37. Monitoring tours by Plaintiffs and/or their consultants shall include
  26 reasonable access to all relevant facilities, including all housing units, facilities
  27 where health care services are provided, facilities where people in Defendants’
  28                                            - 10 -
                                                                        STIPULATED JUDGMENT
                                                                    Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 13 of 84 Page ID
                                 #:1175



   1 custody are or may be housed and provided programming, and any other facilities
   2 where services are provided pursuant to the Remedial Plan. During the tours,
   3 Defendants shall make available for interview supervisory, clinical, custodial, and
   4 program staff that have direct or supervisory responsibility for health care,
   5 classification, housing, discipline, jail operations, and disability accommodations.
   6 Defendants shall provide a Sheriff’s Office contact person to ensure cooperation of
   7 staff with Plaintiffs’ counsel in obtaining information requested during the tours.
   8 During the tours, Defendants shall permit and facilitate Plaintiffs’ counsel having
   9 confidential and voluntary discussions with any incarcerated person or group of
  10 incarcerated people upon request, consistent with safety and security needs. Upon
  11 request by Plaintiffs and pursuant to the Protective Order (ECF No. 31) and Order
  12 for Disclosure of Confidential Inmate Records (ECF No. 42), disputes that may
  13 arise over Plaintiffs’ counsel’s access to information or personnel shall be
  14 addressed through the Dispute Resolution process described below.
  15     38. If Plaintiffs’ counsel form the good faith belief that Defendants are not
  16 substantially compliant with any component of the Remedial Plan based on the
  17 reviews of the Remedial Plan Experts and/or Plaintiffs’ counsel monitoring,
  18 Plaintiffs’ counsel shall so inform Defendants in writing and, as applicable, the
  19 relevant Remedial Plan Expert(s) of any alleged noncompliance and identify the
  20 component(s) of the Remedial Plan alleged to be noncompliant.
  21     39. Defendants shall investigate the alleged noncompliance and provide
  22 Plaintiffs’ counsel with a response in writing within 30 calendar days. Either party
  23 shall have the option of requesting an investigation and opinion from the relevant
  24 Remedial Plan Expert. If Plaintiffs’ counsel are not satisfied with Defendants’
  25 response, the Parties shall engage in the Dispute Resolution process described
  26 below.
  27
  28                                          - 11 -
                                                                      STIPULATED JUDGMENT
                                                                  Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 14 of 84 Page ID
                                 #:1176



   1      40. Defendants shall ensure that Plaintiffs’ counsel have access to confidential
   2 visits and telephone calls with class members. The Parties will establish an
   3 efficient means to allow Plaintiffs’ counsel to interview a class member or group of
   4 class members, and to conduct confidential telephonic interviews with individual
   5 class members, with reasonable notice, in a manner that does not disrupt jail
   6 operations.
   7      41. Plaintiffs’ counsel shall be allowed to send postage pre-paid envelopes
   8 (metered) to class members in the Jail.
   9 F. Individual Class Member Concerns
  10      42. Plaintiffs’ counsel may bring concerns in writing about individual people
  11 in the jails, including but not limited to issues regarding medical and mental health
  12 care, housing, isolation, disability accommodations or access, or safety/well-being
  13 to the attention of Defendants’ counsel, or their designee, who shall respond in
  14 writing within 14 calendar days, unless the urgency of the issue requires a more
  15 expedited response. The Parties will work cooperatively to resolve individual
  16 concerns.
  17      43. This process is not meant to replace or circumvent the existing processes
  18 for requesting medical or mental health services, or following the existing request
  19 and grievance processes in the jails. People in the jails will be encouraged to make
  20 use of those processes.
  21 G. Dispute Resolution
  22      44. Either party may initiate the dispute resolution process with respect to any
  23 matter covered by this Stipulated Judgment by providing written notice of a
  24 dispute (“Dispute Notice”) to the other party.
  25      45. Following service of the Dispute Notice, the Parties shall undertake good
  26 faith negotiations at such times and places as they deem sufficient in an effort to
  27 resolve the dispute informally between them. If, within 30 days after service of the
  28                                           - 12 -
                                                                      STIPULATED JUDGMENT
                                                                  Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 15 of 84 Page ID
                                 #:1177



   1 Dispute Notice, the Parties have failed to resolve the dispute, either party may
   2 request that the Remedial Plan Expert(s) most knowledgeable in the subject matter
   3 of the dispute be permitted to evaluate the issue in dispute and prepare a report.
   4 The Remedial Plan Expert(s) must provide the report regarding the area of
   5 disagreement to the Parties within 45 days of the request. Defendants will pay the
   6 reasonable fees as set forth in the Remedial Plan Expert’s agreement with the
   7 parties for any report prepared by a Remedial Plan Expert at the request of a party
   8 about a disputed issue.
   9      46. The following general protocol will apply to all disputes arising under this
  10 Stipulated Judgment: In the event of disagreement between the Parties regarding
  11 any aspect of this Stipulated Judgment, including but not limited to (1)
  12 interpretation of its terms; (2) implementation of its provisions; and/or (3) a
  13 determination of the Parties’ respective rights, obligations and duties, the Parties
  14 shall first undertake good faith negotiations in an effort to resolve the dispute
  15 informally between them.
  16      47. The Parties’ informal negotiation process shall be completed within 45
  17 days of the identification of a dispute. In the event the Parties’ good faith attempt
  18 to resolve the dispute informally proves unsuccessful, the Parties shall next seek
  19 the assistance, advice, and/or guidance of the Chief Magistrate Judge Paul L.
  20 Abrams, whom the parties have agreed to designate as mediator for this case. The
  21 parties shall request that mediation be scheduled within 90 days of the Dispute
  22 Notice, unless the parties mutually agree upon an alternative schedule. The
  23 Dispute Resolution process shall continue until i) the Parties agree in writing that
  24 mediation is concluded; or ii) upon the request of a party, the mediator determines
  25 and so notifies the Parties in writing that the Parties are at impasse, a party is not
  26 negotiating in good faith or further negotiation would be futile. If the Dispute
  27
  28                                            - 13 -
                                                                        STIPULATED JUDGMENT
                                                                    Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 16 of 84 Page ID
                                 #:1178



   1 Resolution process is unsuccessful, the Parties may seek the Court’s assistance in
   2 resolving the dispute.
   3      48. With the exception of any report prepared by a Remedial Plan Expert, as
   4 described above, and any notice that mediation is concluded, nothing said and no
   5 document prepared in connection with the mediation shall be offered in evidence
   6 in any subsequent judicial proceeding in this case.
   7 H. Enforcement of Stipulated Judgment
   8      49. The Court shall retain jurisdiction to enforce the terms of this Stipulated
   9 Judgment, and shall have the power to enforce the agreement through specific
  10 performance and all other remedies permitted by law for the duration of the
  11 Stipulated Judgment, as set forth below.
  12      50. The Stipulated Protective Order (ECF No. 31) and the Order for Disclosure
  13 of Confidential Inmate Records (ECF No. 42) shall remain in force while this
  14 Stipulated Judgment is effective.
  15 I. Duration and Termination
  16      51. The duration of this Stipulated Judgment is four years from the date this
  17 Stipulated Judgment is entered by the Court, unless it is (a) terminated earlier
  18 pursuant to the paragraph below, or (b) subject to the Dispute Resolution process,
  19 is extended as to any provision of this Stipulated Judgment or the Remedial Plan
  20 with which the Defendants are not in substantial compliance until such time as
  21 substantial compliance is achieved. Any such extension not mutually agreed upon
  22 by the Parties shall be subject to the Dispute Resolution process set forth above.
  23      52. Defendants may, after conferring with Plaintiffs’ counsel, request a finding
  24 by the Remedial Plan Expert(s) that Defendants are in substantial compliance with
  25 one or more components of the Remedial Plan and have maintained such
  26 substantial compliance for a period of at least six (6) months. Such a finding will
  27
  28                                           - 14 -
                                                                       STIPULATED JUDGMENT
                                                                   Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 17 of 84 Page ID
                                 #:1179



   1 result in a suspension of monitoring by the relevant Remedial Plan Expert and
   2 Plaintiffs’ counsel of any such component.
   3      53. If Plaintiffs form the good faith belief that Defendants are no longer in
   4 substantial compliance with any component(s) of the Remedial Plan previously
   5 found to be in substantial compliance and as to which monitoring has been
   6 suspended, Plaintiffs shall promptly so notify Defendants in writing and present a
   7 summary of the evidence upon which such belief is based. Within 30 days
   8 thereafter, Defendants shall serve a written response stating whether they agree or
   9 disagree that they are no longer in substantial compliance with respect to the
  10 identified component(s) of the Remedial Plan. In the event that Defendants agree,
  11 monitoring by the Remedial Plan Experts and Plaintiffs’ counsel pursuant to this
  12 Stipulated Judgment shall resume. In the event Defendants disagree, Plaintiffs may
  13 bring a motion before the Court seeking such relief as may be appropriate,
  14 including but not limited to reinstating full monitoring, provided that, before
  15 bringing such a motion, Plaintiffs have complied with the Dispute Resolution
  16 process described herein.
  17      54. Defendants may seek termination of this Stipulated Judgment by bringing
  18 a termination motion pursuant to 18 U.S.C. § 3626(b)(1)(A)(i), provided however,
  19 that (i) Defendant shall not bring any such motion for a period of two years from
  20 the date this Stipulated Judgment is entered by the Court; (ii) any termination
  21 motion shall be based on a record of no less than six (6) months of substantial
  22 compliance with all the requirements of this Stipulated Judgment and the Remedial
  23 Plan; and (iii) there is no Dispute Resolution process pending between the parties.
  24 J. Costs and Fees
  25      55. Costs and Fees Prior to Entry of the Stipulated Judgment: The Parties
  26 agree that, by entry of this Stipulated Judgment, Plaintiffs are the prevailing party
  27 in this litigation. The Prison Litigation Reform Act (PLRA), 42 U.S.C. Section
  28                                           - 15 -
                                                                       STIPULATED JUDGMENT
                                                                   Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 18 of 84 Page ID
                                 #:1180



   1 1997e, would limit the hourly rate at which Plaintiffs’ counsel can be compensated
   2 in connection with certain claims in the Action, while other claims are not subject
   3 to such statutory limits. Notwithstanding the foregoing, subject to Court approval,
   4 the Parties have reached a compromise and Defendants have agreed to pay
   5 Plaintiffs’ counsel $1,132,809 for reasonable fees and expenses incurred from the
   6 date that Plaintiffs’ counsel commenced an investigation into conditions at the
   7 Santa Barbara County Jail through Final Approval of the Stipulated Judgment,
   8 including approval of the Remedial Plan.
   9      56. Costs and Fees for Monitoring and Enforcement. Plaintiffs’ counsel shall
  10 be compensated for their reasonable time and reasonable expenses (including the
  11 costs of any consultants Plaintiffs’ counsel may retain) relating to monitoring and
  12 enforcing this Stipulated Judgment and Remedial Plan, including any time and
  13 expenses incurred in connection with the resolution of any dispute pertaining to
  14 such monitoring and enforcement. Plaintiffs shall submit a detailed invoice for
  15 their fees and expenses (including the date, amount of time spent, and a general
  16 description of each task) at the end of every quarter. Defendants shall pay the
  17 amount requested by Plaintiffs’ counsel within 60 calendar days of receipt of each
  18 invoice.
  19      57. Costs and Fees Cap for Monitoring and Enforcement. Plaintiffs’ counsel’s
  20 fees and expenses set forth in the paragraph above shall be capped at $125,000 per
  21 County fiscal year (July 1 to June 30). In the first year of the Stipulated Judgment,
  22 the costs and fees cap shall be prorated based on the commencement date of the
  23 Stipulated Judgment with respect to the start of the fiscal year.
  24      58. Costs and Fees for Future Litigation Before the Court. Subject to both
  25 Court approval and Defendants’ right to object to the reasonableness of the number
  26 of hours for which Plaintiffs’ counsel may seek compensation, Defendant agrees to
  27
  28                                           - 16 -
                                                                      STIPULATED JUDGMENT
                                                                  Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 19 of 84 Page ID
                                 #:1181
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 20 of 84 Page ID
                                 #:1182



   1 Dated: July 16, 2020                          PRISON LAW OFFICE

   2
   3
   4                                               Corene Kendrick
                                                   Attorneys for Plaintiffs
   5
   6 Dated: July 16, 2020                          KING & SPALDING LLP
   7
   8
                                                                   ______
   9
                                                   Julia Romano
  10                                               Attorneys for Plaintiffs
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                      - 18 -
                                                                     STIPULATED JUDGMENT
                                                                 Case No. 2:17-cv-08805-GW-JPR
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 21 of 84 Page ID
                                 #:1183




                 EXHIBIT A




       Murray v. County of Santa Barbara
                         Remedial Plan
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 22 of 84 Page ID
                                 #:1184



                                               TABLE OF CONTENTS


I.     Definitions........................................................................................................................... 1
II.    MEDICAL CARE............................................................................................................... 3
       A. County Monitoring of Private Medical Contract ................................................... 3
       B. Policies and Procedures ............................................................................................ 4
       C. Health Care Records ................................................................................................. 4
       D. Space for Health Care Service Delivery .................................................................. 4
       E.     Screening on Intake ................................................................................................... 5
       F.     Access to Care ............................................................................................................ 6
       G. Chronic Care.............................................................................................................. 8
       H. Pharmacy Services .................................................................................................... 9
       I.     Transgender and Gender Nonconforming Health Care ...................................... 10
       J.     Drug/Alcohol Withdrawal ...................................................................................... 10
       K. Utilization Management.......................................................................................... 10
       L.     Review of Inmate Deaths ........................................................................................ 11
       M. Discharge Planning.................................................................................................. 11
       N. Quality Management............................................................................................... 11
III.   MENTAL HEALTH CARE ............................................................................................. 12
       A. Policies and Procedures .......................................................................................... 12
       B. Intake ........................................................................................................................ 13
       C. Patient Privacy and Confidentiality ...................................................................... 14
       D. Mental Health Services, Housing, and Access to Care ........................................ 15
       E.     Psychiatric Medication Practices ........................................................................... 18
       F.     Mental Health and Disability Input in the Jail Disciplinary Process ................. 18
       G. Seclusion and Restraint........................................................................................... 20
       H. Discharge and Reentry Services ............................................................................. 20
       I.     Cross-Agency Coordination of Mental Health Treatment and Service Need ... 21
       J.     Continuous Quality Improvement ......................................................................... 21
IV.    SUICIDE PREVENTION................................................................................................. 23


                                                                                                                                             i
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 23 of 84 Page ID
                                 #:1185



      A. Overview................................................................................................................... 23
      B. Screening for Suicide Risk ...................................................................................... 23
      C. Housing of Prisoners on Suicide Precautions ....................................................... 24
      D. Treatment and Conditions for Individual Prisoners on Suicide Precautions .... 25
      E.    Supervision/Monitoring of Suicidal Prisoners ...................................................... 26
      F.    Discharge from Suicide Precautions and Follow-Up ........................................... 26
      G. Emergency Response ............................................................................................... 27
      H. Continuous Quality Improvement ......................................................................... 28
V.    DISABILITY ACCOMMODATIONS AND ACCESS, AMERICANS WITH
      DISABILITIES ACT (ADA) ............................................................................................ 28
      A. Policy......................................................................................................................... 28
      B. ADA Coordinator .................................................................................................... 29
      C. ADA Notice to Prisoners ......................................................................................... 29
      D. Staff Training........................................................................................................... 30
      E.    ADA Tracking System ............................................................................................ 30
      F.    Screening for Disability and Disability-Related Needs ........................................ 31
      G. Disability-Related Requests and Grievances ........................................................ 32
      H. Housing Placements ................................................................................................ 33
      I.    Visitation .................................................................................................................. 34
      J.    Access to Programs, Services, and Activities ........................................................ 34
      K. Health Care Appliances, Assistive Devices, Durable Medical Equipment ........ 35
      L.    Transportation ......................................................................................................... 36
      M. Effective Communication ....................................................................................... 37
      N. Access for Individuals with Hearing Impairments .............................................. 39
      O. Prisoners with Intellectual/Developmental Disabilities ....................................... 40
      P.    Physical Accessibility Requirements ..................................................................... 41
      Q. Alarms/Emergencies ............................................................................................... 41
      R. Quality Assurance ................................................................................................... 42
VI.   ENVIRONMENTAL HEALTH AND SAFETY ............................................................. 43
      A. Environmental Health and Safety Monitor .......................................................... 43
      B. Cleanliness and Sanitation of Jail Facilities .......................................................... 43


                                                                                                                                          ii
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 24 of 84 Page ID
                                 #:1186



        C. Laundry .................................................................................................................... 44
        D. Food Service and Kitchen Operations ................................................................... 45
        E.     Work Order System and Preventative Maintenance ........................................... 45
        F.     Chemical Control and Biohazardous Materials ................................................... 46
        G. Negative Pressure Monitoring and Recording ..................................................... 47
        H. Emergency Response and Fire/Life Safety ........................................................... 47
        I.     Environment of Care Monitor Inspections, Corrective Action, and Process for
               Prisoners to Raise Concerns ................................................................................... 47
VII.    CUSTODY OPERATIONS/SEGREGATION................................................................. 48
        A. General Principles ................................................................................................... 48
        B. Classification Procedures........................................................................................ 48
        C. Elimination of Dangerous or Improper Physical Plant Features ....................... 49
        D. Minimum Out-of-Cell Time ................................................................................... 50
        E.     Disciplinary Procedures .......................................................................................... 51
        F.     Safeguards for Prisoners Placed in Segregation ................................................... 52
        G. Grievances, Inmate Request Forms, Property/Privileges in Segregation .......... 53
        H. Other Custody Operations ..................................................................................... 54
VIII.   STAFFING FOR HEALTH CARE SERVICES .............................................................. 54
IX.     TRAINING RELATED TO TREATMENT OF PRISONERS WITH SPECIAL NEEDS
        ........................................................................................................................................... 55




                                                                                                                                                  iii
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 25 of 84 Page ID
                                 #:1187



                 MURRAY V. COUNTY OF SANTA BARBARA
                                REMEDIAL PLAN

I.   DEFINITIONS
“Disability” means any physical, cognitive, developmental, intellectual, mental, or
sensory impairment that substantially limits one or more major life activities.
“Effective Communication” means that any written or spoken communication
must be as clear and understandable to people with disabilities as it is for people
who do not have disabilities.
“Emergent” in the context of a medical care referral means a medical care referral
or request that manifests itself by acute symptoms of sufficient severity such that
the absence of immediate medical attention could reasonably be expected to result
in serious disability or death. Emergent medical conditions include shortness of
breath, uncontrolled bleeding, seizures, chest pain, and hypoglycemic shock.
Emergent medical care conditions are treated as an emergency by the County.
Within the context of mental health referral or request, “emergent” refers to acute
symptoms in which the patient is in immediate danger to him(her) self or others.
Emergent mental health conditions include a patient reporting suicidality or
command hallucinations to harm self or others, or who is actively engaging in self-
inflicted bodily harm.
“Health Care Appliances, Assistive Devices, Durable Medical Equipment”
(HCA/AD/DME) refers to equipment necessary to meet or accommodate a
person’s medical or disability-related needs, and includes, but is not limited to,
prosthetic and orthotic appliances, prosthetic appliances, eyeglasses, and other
equipment used to to serve a medical purpose.
“Individual Program Plan” or “IPP” is a record of the decisions made by the
planning team of a person with a developmental disability, including the person
with a developmental disability, their family (when appropriate), regional center
representative(s) and others.
“Intellectual/Developmental Disability” is a disability characterized by
significant limitations in intellectual functioning (such as learning, reasoning, and
problem-solving) and in adaptive behavior (conceptual skills such as language,
literacy, money, time, and self-direction; social and interpersonal skills; and
practical skills such as personal care and schedules/routines). This includes people
for whom the onset of the disability occurred before age 18 (developmental
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 26 of 84 Page ID
                                 #:1188



disabilities) and people for whom events later in life resulted in similar limitations
(e.g., traumatic head injury, stroke, or dementia).
“Jail” refers to the Santa Barbara County Jail, including its current and future jail
facilities.
“Mental health caseload” means all prisoners in the jail with a current identified
need for any mental health services.
References to “medical services,” “medical treatment” and “medical staff”
includes dental services, dental treatment and dental staff, as well as pharmacy
services and pharmacy staff.
“Provider” means physician, dentist, physician’s assistant, or nurse practitioner.
“Qualified Health Professional” means physicians, physician assistants, nurses,
nurse practitioners, dentists, mental health professionals, and others who by virtue
of their education, credentials, and experience are permitted by law to evaluate and
provide health care to patients.
“Qualified Mental Health Professional” means psychiatrists, psychologists,
master’s level social workers, licensed professional counselors (including licensed
MFTs), licensed nurses, or others who by virtue of their education, credentials, and
experience are permitted by law to evaluate and provide mental health care to
patients.
“Qualified Sign Language Interpreter” (“SLI”) is an individual, available on-site
or through a VRI service, who is adept at American Sign Language (“ASL”) and
has passed a test and qualified in one of the categories established by the National
Association for the Deaf (NAD) or one of the categories established by the
Registry of Interpreters for the Deaf (RID). For the purposes of this agreement, no
incarcerated person or custody staff may serve as a SLI.
“Routine” means a medical care or mental health referral or request other than an
emergent or urgent medical condition. Routine medical conditions include colds,
flus, complaints of pain, skin conditions, and special requests. Routine mental
health conditions include the need for a medication bridge, current mental health
symptoms, current mental health treatment, refusal to answer medical intake
questionnaire, reporting thoughts of hopelessness, worthlessness, or a history of
mental illness, or a current or history of substance abuse, violent behavior, or
victimization.
“Segregation” means the confinement in a locked room or cell, with or without a
cellmate, with limited social contact as compared with the general population, in
conditions characterized by substantial isolation, which includes 22 hours per day

                                                                            Page 2 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 27 of 84 Page ID
                                 #:1189



or more in a cell. If a housing unit or location meets the above definition, the unit
will be considered a Segregation unit, regardless of name.

“Serious Mental Illness” (“SMI”) means a mental illness that results in serious
functional impairment which substantially interferes with or limits one or more
major life activities.
“Structured Out-of-Cell Time”: Out-of-cell time in the designated mental health
units, during which services, programs, or activities that are (1) facilitated by staff
or a contractor; and (2) approved by mental health staff, are offered.
“TTYs” or “TDDs” means devices that are used with a telephone to communicate
with persons who are Deaf by typing and reading communications.
“Unstructured Out-of-Cell Time”: Out-of-cell time that is not Structured Out-of-
Cell Time.
“Urgent” means a medical or mental care referral or request that manifests itself
by acute symptoms of sufficient severity that if services are not urgently received,
the patient’s situation could deteriorate to the point that emergent services are
necessary. Urgent medical conditions include hives, abscesses, allergic reactions,
signs and symptoms of cardiac conditions, and hypo/hyperglycemia.
“Video Remote Interpreting service” or “VRI service” means an interpreting
service that uses video conference technology over dedicated lines or wireless
technology offering clear, delay-free, full-motion video and audio over high-speed
connection that delivers high-quality video images as provided in 28 C.F.R. §
35.160(d).
“Videophone” means a device with a video camera that can perform bi-directional
video and audio transmissions between people in real-time.
“Video-Relay Services” or “VRS” is a video telecommunications relay service
that enables persons with hearing-related disabilities who use Sign Language to
communicate with voice telephone users through video equipment, such as a
Videophone, rather than through typed text.
II. MEDICAL CARE
     A. County Monitoring of Private Medical Contract
          1. The County shall appoint a County employee or consultant with
             adequate expertise to provide ongoing monitoring and oversight of the
             private Jail health care provider contract.



                                                                             Page 3 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 28 of 84 Page ID
                                 #:1190



         2.   The County’s Department of Public Health and Behavioral Wellness
              shall actively monitor the Jail health care contract with any private
              health care services provider.
    B. Policies and Procedures
         1.   The County will develop and implement policies and procedures
              related to the delivery of medical care specific to the County’s Jail
              system. The County will have ownership and control over the final
              policies that are created from this process.
    C. Health Care Records
         1.   The County shall implement an integrated electronic health records
              system and provide ongoing IT support.
         2.   The County shall implement policies and procedures to ensure that
              health care staff adequately document health care contacts and
              treatment intervention information, including:
               a) Patient housing location, type of health care service, and
                  setting where the services were delivered;
               b) Time of the health care encounter and time the note is
                  generated in the system.
         3.   The County shall implement policies and procedures to ensure that
              the electronic health record system is modified, maintained, and
              improved as needed on an ongoing basis.
         4.   The County shall implement and utilize Jail health care forms that
              the County owns.
    D. Space for Health Care Service Delivery
         1.   The County shall ensure sufficient and suitable clinical treatment
              and office space to support health care service delivery. Space for
              health care services shall provide a therapeutic setting with adequate
              patient privacy and confidentiality.
         2.   The parties recognize that paragraph 1, above, will require a
              remodel, reconfiguration, or renovation of the Main Jail subject to
              the timeframe set forth in the Stipulated Judgment. The County and
              the Sheriff’s Office agree that, during the period of renovations at
              the Main Jail, they will, to the maximum extent possible given
              existing physical plant limitations, take reasonable steps to provide


                                                                          Page 4 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 29 of 84 Page ID
                                 #:1191



              sufficient and suitable clinical treatment and office space to support
              health care service delivery with adequate privacy and
              confidentiality.
    E.   Screening on Intake
         1.   The County shall develop and implement an Intake Screening
              Implementation Plan that specifies standards and timelines to ensure
              that arriving prisoners are promptly screened for urgent health care
              needs (within minutes of a prisoner’s arrival when possible, and in
              all cases within two hours of arrival), with adequate confidentiality,
              timely follow-up, and disability accommodations. The standards and
              timelines shall include medical clearance on arrival at the Jail to
              determine whether the prisoner must be excluded from the Jail or
              housed in a special placement based on medical or mental health
              condition, initial health screening, and an initial health assessment
              within timeframes based on the individual’s conditions and acuity.
         2.   The Intake Screening Implementation Plan shall include the
              following:
               a) Standards and procedures to ensure Medication Continuity,
                  either through outside verification or on-site physician
                  medication order;
               b) Procedures to ensure adequate review of individual health care
                  records maintained by the County or otherwise available as
                  part of the intake process;
               c) Infectious disease screening and follow-up;
               d) Initial Health Assessment for all incoming prisoners with
                  chronic illnesses;
               e) Psychological Evaluation for persons with signs of
                  development disability;
               f) Psychological Evaluation for persons with signs and/or
                  histories of mental illness;
               g) Clinical evaluation of persons in need of detoxification with
                  clinical determinations for any use of sobering, safety or
                  isolation cells;




                                                                          Page 5 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 30 of 84 Page ID
                                 #:1192



               h) Use of a suicide risk assessment tool, with Psychological
                  Evaluation for those with positive findings on the suicide
                  assessment.
         3.   Registered nurses shall perform the intake health screening, and
              shall receive annual training on intake policies and procedures.
    F.   Access to Care
         1.   The County shall develop and implement a Health Care
              Implementation Plan to provide all necessary levels of care for
              prisoners with health care needs and to ensure that they receive
              timely treatment appropriate to the acuity of their conditions,
              consistent with established standards of care and clear timelines for
              routine, urgent and emergent cases.
         2.   All non-emergent health care requests or referrals shall be reviewed
              by the triage RN within 12 hours of receipt and assigned a triage
              level for a Provider appointment of urgent or routine.
         3.   For all health care requests or referrals, the following timelines and
              procedures shall apply:
               a) Patients with emergent medical conditions shall be treated or
                  sent out for emergency treatment immediately.
               b) Patients with urgent medical conditions shall be seen by the
                  Provider within 12 hours of review by the triage RN. For
                  urgent referrals that occur on the weekend when a Provider is
                  not on-site, medical staff shall complete a phone consultation
                  with the Provider within 12 hours of review by the triage RN,
                  with any clinically indicated treatment or other follow-up
                  provided. The Provider will conduct a face-to-face
                  appointment with the patient on the next business day.
               c) Patients with routine medical concerns shall be seen by the
                  Provider within five (5) days of review by the triage RN, or
                  sooner if clinically indicated.
               d) All health care requests or referrals that are received shall be
                  seen by the RN or a Provider. The County affirms that it does
                  not utilize a written response only process for medical care
                  requests and referrals.




                                                                          Page 6 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 31 of 84 Page ID
                                 #:1193



               e) The County shall inform patients of the above timelines for
                  urgent and routine care by including that information in the
                  inmate orientation manual and on the medical request forms.
         4.   The RN or Provider shall:
               a) conduct a brief face-to-face visit with the patient in a
                  confidential, clinical setting;
               b) take a full set of vital signs, if appropriate;
               c) conduct a physical exam, if appropriate;
               d) assign a triage level for a Provider appointment of emergent,
                  urgent, or routine;
               e) provide over-the-counter medications pursuant to protocols;
                  and
               f) consult with Providers regarding patient care pursuant to
                  protocols, as appropriate.
         5.   The County shall ensure timely access to appropriate medical care
              based on the community standard, including with respect to
              medication practices, treatment, clinical and administrative
              treatment space, access to specialty care and hospitalization,
              emergency response, chronic care, infirmary or intermediate level of
              care, follow-up medical attention for prisoners discharged from the
              hospital, and supervision of medical staff.
         6.   The County shall staff and schedule dental clinics to ensure timely
              access to clinically indicated dental care.
               a) A qualified or appropriately trained clinician shall triage dental
                  care requests to identify emergent or urgent dental issues that
                  require treatment of infection or pain.
               b) Patients with emergent dental conditions shall be treated or
                  sent out for emergency treatment immediately.
               c) Patients with urgent dental conditions shall be seen by a dentist
                  within one (1) week, or sooner if clinically indicated.
               d) Patients with routine dental concerns shall be seen by a dentist
                  within two (2) weeks, or sooner if clinically indicated.
         7.   The County shall permit patients, including those who are illiterate,
              non-English speaking, or otherwise unable to submit written health


                                                                         Page 7 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 32 of 84 Page ID
                                 #:1194



              care requests, to verbally request care. Such verbal requests shall
              immediately be documented by the staff member who receives the
              request on an appropriate form and transmitted to a qualified
              medical professional for response consistent with the above
              provisions.
         8.   The County shall not prohibit patients from reporting or inquiring
              about multiple medical needs in the same appointment.
         9.   The County shall designate and provide sufficient custody escorts to
              facilitate timely delivery of health care.
    G. Chronic Care
         1.   The County shall develop and implement a Chronic Disease
              Management Program for the management of chronic conditions,
              including but not limited to diabetes mellitus, asthma and other
              respiratory conditions, hypertension, HIV, and hepatitis C.
         2.   The Chronic Disease Management Program shall include provision
              of written individual treatment plans, case tracking, adherence to
              community standards, and routine scheduled follow up with
              Qualified Health Professionals including specialists.
         3.   The Chronic Disease Management Program shall include, at a
              minimum, the following protocols, which will be regularly evaluated
              through quality management processes:
               a) A Comprehensive Asthma Protocol: The protocol shall ensure
                  that patients with significant asthma histories are regularly
                  evaluated by physicians. Medical staff shall use appropriate
                  diagnostic tool(s) to assess a patient’s ability to breathe. The
                  County will allow patients to keep prescribed rescue inhalers
                  on their person, consistent with individualized clinical and
                  security input.
               b) A Comprehensive Hypertension Management Protocol: The
                  protocol shall ensure that patients with hypertension receive
                  complete initial exams, including but not limited to lab tests
                  and EKG’s per clinical input, and medication at the appropriate
                  times and intervals.
               c) A Comprehensive Diabetes Management Protocol: The
                  protocol shall ensure regular testing of blood sugar and
                  hemoglobin A1C levels for patients with diabetes, at clinically

                                                                        Page 8 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 33 of 84 Page ID
                                 #:1195



                   appropriate intervals. Patients shall have access to the types of
                   insulin and dosing frequency consistent with the treatment they
                   were receiving prior to detention or most appropriate to their
                   individual treatment goals and correctional setting, including
                   multiple daily injection therapy using long-acting and rapid-
                   acting insulins and insulin pump therapy, as clinically
                   appropriate. The County will provide a diabetes-appropriate
                   diet, compiled by a qualified registered dietician, to prisoners
                   with diabetes.
         4.   The County shall develop policies and procedures to ensure that labs
              ordered by clinicians are drawn in a timely manner, that the results
              are reviewed by nurses and clinicians in a timely manner, that the
              results are communicated to patients in a timely manner, and that the
              results are placed in the patient’s health care record in a timely
              manner.
    H. Pharmacy Services
         1.   The County shall develop and implement policies to ensure
              continuity of medication at the time of Jail arrival and throughout
              the period of detention. Verified medications from the community
              shall be continued without interruption. Prisoners with unverified
              medications for serious conditions shall be evaluated promptly to
              ensure timely provision of necessary treatment.
         2.   The County shall ensure that the Jail’s formulary policies and
              procedures are sufficient to provide adequate individualized care to
              patients, including through ongoing staff training on the process of
              requesting non-formulary medications.
         3.   The County shall revise its Keep on Person medication policies and
              procedures for common over-the-counter medications, including but
              not limited to rescue inhalers for asthma treatment.
         4.   The County shall develop and implement policies and procedures to
              ensure that all medications are appropriately prescribed, stored,
              controlled, dispensed, and administered in accordance with
              applicable laws and through the following:
               a) ensuring that initial doses of prescribed medications are
                  delivered to patients within 48 hours of the prescription, unless
                  it is clinically indicated to deliver the medication sooner;


                                                                         Page 9 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 34 of 84 Page ID
                                 #:1196



               b) ensuring that medical staff who administer medications to
                  patients document in the patient’s Medical Administration
                  Record (1) name and dosage of each dispensed medication, (2)
                  each date and time medication is administered, (3) the date and
                  time for any refusal of medication, and (4) in the event of
                  patient refusal, documentation that the prisoner was made
                  aware of and understands any adverse health consequences by
                  medical staff.
         5.   The County shall develop and implement policies and procedures to
              ensure that patients are provided medications at therapeutically
              appropriate times, including when out to court, in transit to or from
              any outside appointment, or being transferred between facilities. If
              administration time occurs when a patient is in court, in transit or at
              an outside appointment, medication will be administered as close as
              possible to the regular administration time.
         6.   The County shall provide sufficient nursing and custody staffing to
              ensure timely delivery and administration of medication.
    I.   Transgender and Gender Nonconforming Health Care
         1.   The County shall treat transgender prisoners based upon an
              individualized assessment of the patient’s health care and related
              needs, consistent with relevant legal requirements.
    J.   Drug/Alcohol Withdrawal
         1.   The County shall develop and implement drug/alcohol withdrawal
              policies and procedures that include specific guidelines as to the
              frequency and documentation of patient assessment.
    K. Utilization Management
         1.   The County shall develop and implement a utilization management
              (UM) system that ensures that health decisions about patient care are
              made with sufficient input from Providers and meaningful
              consideration of patients’ health history and needs.
         2.   The UM process shall ensure that Providers and patients are
              promptly informed about decisions made through the UM process,
              including with respect to specialist referral requests.
         3.   The UM process shall include an appeal process to enable patients
              and Providers to appeal a decision denying a referral request.


                                                                         Page 10 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 35 of 84 Page ID
                                 #:1197



    L.   Review of Inmate Deaths
         1.   The County shall complete timely and adequate death reviews,
              within 30 days of any death, including a clinical mortality review in
              all cases and a psychological autopsy if death was by suicide or is
              otherwise indicated. The County shall also complete a
              multidisciplinary administrative review to assess custodial and
              emergency response actions.
         2.   The death review process shall include a root cause analysis, as
              appropriate, and the development of corrective action plans to
              identify and address systemic or individual issues.
    M. Discharge Planning
         1.   The County shall implement an in-custody discharge/reentry
              planning program, described in a written policy, with emphasis on
              prisoners who suffer from chronic mental health and medical
              conditions, including addiction.
         2.   The reentry services program shall include the provision of
              assistance to chronic care patients, including outpatient referrals and
              appointments, public benefits, inpatient treatment, and other
              appropriate reentry services.
    N. Quality Management
         1.   The County shall develop a Quality Management program to
              regularly assess and take necessary measures to ensure quality and
              efficiency of care.
         2.   The County shall establish a Continuous Quality Improvement
              (CQI) Unit to develop tracking mechanisms and to monitor the
              timeliness and effectiveness of care, to be reviewed at least quarterly
              and with corrective action plans employed where issues are
              identified.
         3.   The County shall track and document all completed, delayed, and
              canceled medical appointments, including reasons for delays and
              cancelations. Such documentation shall be reviewed as part of the
              quality management process.
         4.   The County shall track compliance with the Chronic Disease
              Management Program requirements for timely provision of
              appointments, procedures, and medications.


                                                                         Page 11 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 36 of 84 Page ID
                                 #:1198



         5.   The County shall incorporate a systematic review of prisoner
              grievances related to health care into its Quality Management
              program.


III. MENTAL HEALTH CARE
    A. Policies and Procedures
         1.   The County shall develop its own county- and site-specific policies
              and procedures related to its jail mental health care system. Jail
              mental health policies and procedures shall be reviewed at least
              annually and updated as necessary.
         2.   The County shall develop policies and procedures regarding mental
              health care committees that clearly describe structure, membership,
              and minimum meeting frequencies.
         3.   The County shall ensure that its policies and procedures are
              consistent with the provisions of this Remedial Plan and include the
              following:
               a) A written document reflecting the spectrum of mental health
                  care programming and services provided to prisoners;
               b) Reasonable timeframes for completion of each type of mental
                  health care-related task or service, consistent with community
                  and professional standards;
               c) An intake and referral triage system to ensure timely and
                  effective resolution of inmate requests and staff referrals for
                  mental health care;
               d) Clinical monitoring of inmates, including but not limited to
                  those who are segregated or on suicide watch;
               e) Descriptions of specialized mental health programming that
                  specifically identify admitting and discharge criteria and the
                  staff positions who have the authority to place inmates in
                  specialized mental health housing;
               f) Relevant mental health-related training for all staff members
                  who are working with inmates with mental illness.
         4.   The County’s health screening policy and procedure shall include
              criteria for the triage system for intake referrals and health service


                                                                          Page 12 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 37 of 84 Page ID
                                 #:1199



              requests. Referrals shall be designated as emergent, urgent, or
              routine based on clinical judgment.
         5.   The County shall ensure that there is a licensed mental health
              professional on-site at the Jail facilities who, working in
              collaboration with the health care services administrator, shall be
              responsible for supervising the clinical aspects of the following
              functions:
               a) Treatment programming that meets the needs of the inmate
                  population and is consistent with individualized treatment
                  plans.
               b) Supervision of mental health staff to ensure appropriate in-
                  service training, development of treatment plans, and health
                  care record documentation.
               c) Treatment programming provided by outside mental health
                  agencies.
         6.   The County shall develop policies and procedures to ensure that all
              clinical interactions (other than rounds) be conducted in a private
              and confidential manner, absent a specific, current risk that
              necessitates the presence of custody staff. Custody and mental health
              staff shall be trained accordingly.
         7.   The County shall develop policies and procedures on the use of de-
              escalation techniques and early involvement by Qualified Mental
              Health Professionals in situations involving an inmate with SMI.
         8.   When utilizing trainees, such as psychiatric interns, the County shall
              have a memorandum of agreement with the provider that addresses
              supervision and other appropriate requirements.
    B. Intake
         1.   The County shall ensure implementation of a screening tool to
              identify individuals with mental illness, at risk of self-injury, or
              vulnerable to predation secondary to a mental illness. The screening
              tool shall:
               a) Identify risk factors or medication that require a mental health
                  referral.
               b) Recommend housing and referrals based on the individual’s
                  diagnosis, strengths, and weaknesses.


                                                                        Page 13 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 38 of 84 Page ID
                                 #:1200



                  c) Refer inmates to mental health staff for any positive finding of
                     mental illness, and triage all referrals as urgent, emergent, or
                     routine.
                  d) Describe signs and symptoms of conditions which justify the
                     assignment of a DSM 1 diagnosis.
          2.    The County shall implement a follow-up review process for inmates
                who refuse the intake screening. Upon inmate refusal at intake, the
                intake nurse shall provide a detailed record of the inmate’s
                presentation and an opinion regarding the inmate’s condition, with
                appropriate referrals to psychiatry and mental health professionals.
          3.    Refusal to give consent at intake will not be considered an indication
                of refusal of any treatment and evaluation at a later time.
          4.    Inmates entering the facility on verified medications shall receive a
                referral to psychiatry at the time of intake, which will be prioritized
                as clinically indicated.
     C. Patient Privacy and Confidentiality
          1.    The County shall provide sufficient private interviewing spaces for
                all clinical contacts for evaluation and/or treatment (other than
                rounds).
          2.    It shall be the policy of the County that mental health clinicians shall
                not conduct their clinical contacts for evaluation and/or treatment
                (other than rounds) at cell-front except pursuant to documented
                refusals or specific, documented security concerns.
          3.    For each clinical contact for evaluation and/or treatment (other than
                rounds), mental health staff shall document whether the encounter
                was confidential, including whether it took place at cell-front. If a
                contact occurs at cell-front or is otherwise non-confidential (i.e., due
                to patient refusal or specific, documented security concern), the
                reason(s) shall be clearly documented in the individual patient
                record and will be reviewed as part of the County’s Continuous
                Quality Improvement review procedures.




1
 Diagnostic and Statistical Manual of Mental Disorders, Current Edition, American Psychiatric
Association


                                                                                 Page 14 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 39 of 84 Page ID
                                 #:1201



         4.   The County shall implement a confidential mental health service
              request system that does not require patients to share confidential
              health information with custody or other non-health care staff.
    D. Mental Health Services, Housing, and Access to Care
         1.   Mental health staff shall respond to mental health referrals and
              requests within the following timelines:
               a) Four (4) hours for emergent cases, and sooner if clinically
                  indicated, except that during the hours of 11:00 p.m. and 7:00
                  a.m., medical staff shall respond to emergent cases;
               b) Twenty-four (24) hours for urgent cases, and sooner if
                  clinically indicated;
               c) One week for routine cases, and sooner if clinically indicated.
         2.   The County shall implement a policy to place and treat all prisoners
              on the mental health caseload in the least restrictive setting
              appropriate to their needs.
         3.   The County shall develop and designate specialized mental health
              units, with provision of the appropriate levels of programming and
              treatment for each mental health care service level.
               a) The County shall provide a sufficient number of beds at all
                  necessary levels of clinical care and levels of security, to meet
                  the needs of the Jail population of people with SMI.
               b) The County shall develop referral criteria and policies
                  regarding management, treatment, and placement of inmates
                  with SMI.
               c) Mental health staff shall recommend appropriate placement in
                  and discharge from the specialized mental health units and
                  programs for inmates with mental illness based on clinical
                  judgment.
               d) The County shall develop policies and procedures to house and
                  treat inmates with mental illness at the clinically appropriate
                  level of care.
         4.   Staff shall conduct regular multidisciplinary team meetings to
              discuss the treatment and management of each inmate with SMI who
              is incapable of functioning in a general population setting or who is


                                                                        Page 15 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 40 of 84 Page ID
                                 #:1202



              housed in a specialized mental health unit, to coordinate individual
              health, mental health, classification and discharge needs.
               a) The County shall include the line officer, whenever possible, in
                  the multidisciplinary treatment team meeting. The line officer
                  shall provide day-to-day observations on an inmate’s
                  functioning and receive input from the professional staff in
                  management approaches.
               b) The multidisciplinary treatment team shall determine which
                  privileges and property shall be available to inmates. The
                  treating clinician shall provide input as to privileges and
                  property for inmates on psychiatric observation or suicide
                  watch.
               c) Treatment staff shall provide all inmates on specialty units an
                  enhanced individualized treatment plan documented on a
                  medical record treatment plan form and completed within the
                  first seven days of placement on that unit. These treatment
                  plans shall be regularly reviewed and updated as needed by the
                  multidisciplinary treatment team, with participation of the
                  inmate.
         5.   The County shall provide a minimum of 6 hours per week, of
              Structured Out-of-Cell Time for therapeutic group and/or individual
              programming, and twelve (12) hours per week of Unstructured Out-
              of-Cell time (including dayroom, outdoor/recreation time, and other
              self-directed activities) for people with mental illness housed in
              specialized mental health units. The County will also provide in-cell
              structured programming – i.e., electronic tablets – to people in these
              units equivalent to that provided in the general population (at least
              four (4) hours per day, on at least three (3) separate days per week).
               a) It is recognized that not all inmates can participate in and/or
                  benefit from 6 hours per week of structured treatment
                  programming. For those individuals with mental health
                  treatment needs housed in the specialized mental health units
                  and for whom fewer hours of treatment services is clinically
                  indicated, the treating clinician will present the case and
                  recommended treatment program to the multidisciplinary
                  treatment team for approval. Such a Modified Individualized
                  Treatment Plan will include a description of the diagnosis,


                                                                        Page 16 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 41 of 84 Page ID
                                 #:1203



                   problems, level of functioning, medication compliance, and
                   rationale for scheduling fewer hours of treatment services.
               b) The Modified Individualized Treatment Plan will be reviewed
                  by the multidisciplinary treatment team at least monthly, with
                  consideration of an increase in treatment activities and referral
                  to a higher level of care as clinically indicated.
               c) The County shall establish an additional, less intensive mental
                  health program for individuals with mental health treatment
                  needs who are stable. Such a program shall provide a
                  minimum of four (4) hours per week of Structured Out-of-Cell
                  Time for therapeutic group and/or individual programming,
                  subject to the Modified Individual Treatment Plan provisions
                  described above.
         6.   The County shall not house inmates with SMI meeting criteria for
              placement in specialized mental health units in a segregation or
              isolation unit, except as outlined below.
               a) In rare cases where such an inmate presents an immediate
                  danger or serious danger for which there is no reasonable
                  alternative, such an inmate may be housed separately for the
                  briefest period of time necessary to address the issue, and only
                  with written justification for the placement that is approved by
                  a jail commander or designee.
               b) The County shall continue to provide supervision, treatment,
                  and out-of-cell time consistent with the inmate’s Modified
                  Individualized Treatment Plan.
         7.   The County shall develop and provide comparable and separate
              services and treatment programs for male and female inmates
              meeting criteria for placement in specialized mental health units.
         8.   The County shall provide psychiatric appointments with inmates on
              the mental health caseload housing at least every 90 days, or more
              often if clinically indicated, and shall provide counseling services
              consistent with individual need that is documented in an
              individualized treatment plan.
         9.   Mental health staff shall provide a behavioral management plan and
              regularly scheduled counseling services to inmates with severe



                                                                        Page 17 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 42 of 84 Page ID
                                 #:1204



              personality disorders and/or frequent episodes of suicidal ideation or
              self-harm.
         10. The County shall ensure that clinical contact record entries indicate
             the inmate’s housing location, the type of service, the location where
             mental health staff delivered the service, the date and time of the
             encounter, and the date and time the record is generated.
    E.   Psychiatric Medication Practices
         1.   The County shall, in consultation with the subject matter expert and
              Plaintiffs, ensure that the Jail’s policies and procedures are sufficient
              to provide adequate individualized care to patients, including with
              respect to (a) non-formulary medication requests, (b) patient
              refusals, and (c) prescriptive practices.
         2.   Any inmate requesting psychiatric evaluation or treatment shall
              receive a timely comprehensive mental health assessment to
              determine clinical need for medication or other treatment.
         3.   No verified or prescribed psychiatric medication will be terminated
              or significantly changed without in-person consultation with a
              psychiatrist, absent clinical justification that is documented. Mental
              health staff shall see patients who receive significant changes in
              prescriptions or initiation of new medications within 30 days, unless
              earlier requested by patient or clinically indicated, to assess efficacy,
              side effects, and other follow-up as appropriate.
         4.   The County shall implement policies and procedures to ensure that
              patients are provided medications at therapeutically appropriate
              times (e.g., sedating medications administered at bedtime).
    F.   Mental Health and Disability Input in the Jail Disciplinary Process
         1.   The County shall adopt policies and procedures that require
              meaningful consideration of the relationship of an inmate’s behavior
              to a mental health or intellectual disability, the appropriateness of
              disciplinary measures versus clinical or other interventions, and the
              impact of disciplinary measures on the health and well-being of
              inmates with disabilities.
         2.   The County shall develop policies and procedures on the
              consideration of mental health input in the disciplinary process.



                                                                          Page 18 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 43 of 84 Page ID
                                 #:1205



         3.   In cases where an inmate with SMI, with an intellectual disability, or
              who is exhibiting unusual or bizarre behavior may face a
              disciplinary sanction, including denial of property or privileges,
              placement in restrictive housing, or lockdown for any period of time,
              a Qualified Mental Health Professional shall complete a Mental
              Health/Disciplinary Recommendation Form and provide written
              findings as to:
               a) Whether or not the reported behavior was related to mental
                  illness, adaptive functioning deficits, or other disability;
               b) Any other mitigating factors regarding the inmate’s behavior,
                  disability, and/or circumstances that should be considered, and
                  whether certain sanctions should be avoided in light of the
                  inmate’s mental health or intellectual disability, treatment plan,
                  or adaptive support needs.
         4.   Staff shall meaningfully consider the Qualified Mental Health
              Professional’s findings and any other available disability
              information when deciding what, if any, disciplinary action should
              be imposed.
         5.   Staff shall meaningfully consider the Qualified Mental Health
              Professional’s input on minimizing the deleterious effect of
              disciplinary measures on the prisoner in view of his or her mental
              health or adaptive support needs.
         6.   If custody staff do not follow the mental health input regarding
              whether the behavior was related to symptoms of mental illness or
              intellectual disability, whether any mitigating factors should be
              considered, and whether certain sanctions should be avoided, staff
              shall explain in writing why it was not followed.
         7.   Inmates shall not be subjected to discipline in any manner that
              prevents the delivery of mental health treatment or adaptive support
              needs.
         8.   Inmates shall not be subject to discipline for refusing treatment or
              medications, or for engaging in self-injurious behavior or threats of
              self-injurious behavior.
         9.   The County shall provide reasonable accommodations during the
              disciplinary process for inmates with mental health or intellectual
              disabilities.


                                                                        Page 19 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 44 of 84 Page ID
                                 #:1206



         10. The County shall take reasonable steps to ensure the provision of
             effective communication and necessary assistance to inmates with
             disabilities at all stages of the disciplinary process.
         11. The County shall designate a supervisory-level custody staff
             member who shall be responsible for ensuring consistency in
             disciplinary practices and procedures. The County shall track and
             monitor this process, including the frequency that the
             recommendation of the Qualified Mental Health Professional was
             followed.
    G. Seclusion and Restraint
         1.   The County affirms that it will not utilize clinical restraints or
              clinical seclusion at the Jail, except as consistent with involuntary
              medication court orders for people adjudicated to be Incompetent to
              Stand Trial who participate in any implemented in-jail restoration of
              competency treatment services program.
    H. Discharge and Reentry Services
         1.   Inmates on the mental health caseload shall receive discharge
              planning that is documented. Such planning will be enhanced, as
              defined by policy, for inmates with SMI and/or meeting criteria for
              placement in the specialized mental health units.
         2.   Discharge plans shall include assistance with application for public
              benefits and social services, outpatient referrals and appointments,
              medical insurance, housing, substance abuse treatment, parenting
              and family services, inpatient treatment, and other reentry services.
         3.   The County will ensure that inmates taking prescribed psychiatric
              medications have continuity of medications, and arranging follow-
              up appointments with providers.
         4.   The County shall track the elements of discharge planning for
              Continuous Quality Improvement purposes. Data shall include at
              least the following:
               a) The total number of inmates with SMI and/or meeting criteria
                  for placement in the specialized mental health units who are
                  eligible for discharge planning per month.
               b) The number of those inmates with SMI and/or meeting criteria
                  for placement in the specialized mental health units who have


                                                                        Page 20 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 45 of 84 Page ID
                                 #:1207



                      received referrals for outpatient appointments, discharge
                      medications, 5150 referrals, and other aspects of reentry
                      services completed by the mental health care staff.
     I.    Cross-Agency Coordination of Mental Health Treatment and Service
           Need
           1.   The County has begun to conduct monthly Medical Administration
                Committee meetings, with a portion of such meetings dedicated to
                discussion of the treatment of Jail inmates with mental illness, to
                include other relevant county agencies (e.g. Behavioral Wellness).
                The County agrees to continue such meetings, with additional cross-
                agency coordination as needed to address individual and systemic
                issues related to inmates with mental health treatment and service
                needs.
           2.   The County shall develop a process to ensure timely referrals to and
                placements in inpatient care and other higher level mental health
                care outside the facility.
           3.   The County shall make best efforts to expedite court referrals to the
                State Hospital system or other treatment facilities.
           4.   The County shall track and monitor the number of referrals to
                mental health services and facilities outside of the jail, shall track
                and monitor the amount of time to provide services pursuant to those
                referrals, and shall identify and remedy causes of delay or other
                identified issues.
           5.   The County shall implement a policy that ensures that inmates on
                the mental health caseload returning from outside facilities receive
                timely placement in appropriate housing, continuity of medication,
                and timely face-to-face clinical review to ensure continuity of care
                and reduce the risk of decompensation cycling.
     J.    Continuous Quality Improvement
           1.   The County has implemented a Continuous Quality Improvement
                meetings, which are modeled after J-A-06 Continuous Quality
                Improvement Program Standard2 or a similar standard.


2
 Standards for Health Services in Jails 2008, Essential Standard J-A- 06 Continuous Quality
Improvement Program, p.10. National Commission on Correctional Healthcare 2008


                                                                                  Page 21 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 46 of 84 Page ID
                                 #:1208



         2.   The County shall develop quality indicators for purposes of
              monitoring a private mental health care contract. The County shall
              implement a detailed tracking system that parallels the scope of
              contractor work requirements to ensure that the contractor is
              meeting the requirements of the contract. For example, the County
              requires Service Level Agreements with clear mental health service-
              related performance indicators of the contracted health care
              provider, to be updated and reviewed annually or more often if
              warranted.
         3.   The Quality Improvement process studies shall include (a) a clearly
              articulate hypothesis and methodology to determine if standards
              have been met; (b) data collection; (c) analysis of data to identify
              trends and patterns; (d) analysis to identify the underlying causes of
              problems; (e) development of remedies to address problems that are
              identified; (f) a written plan that identifies responsible staff and
              establishes a specific timeline for implementation of the remedy; (g)
              follow-up data collection; and (h) analysis to determine if the
              remedies were effective.
         4.   The County shall conduct periodic quality improvement reviews of
              the intake process to ensure that staff are accurately recording intake
              information and making appropriate referrals.
         5.   The County shall maintain lists of all inmates referred to a higher
              level of mental health care with sufficient information to complete
              periodic quality reviews.
         6.   The County shall track the number of inmates on the mental health
              caseload, the number of inmates with SMI, the number of inmates
              awaiting court-ordered psychiatric facility placement, the number of
              inmates referred and found appropriate for inpatient (acute) and
              enhanced (sub-acute/residential) mental health treatment, and the
              number of inmates with SMI in restrictive housing units.
         7.   The County shall develop a system to log inmate requests, including
              a log of inmates referred for placement on the mental health
              caseload from booking. These logs shall be available for auditors to
              complete randomized studies of the referral process via the CQI
              Committee or the assignment of a subject matter expert under a legal
              agreement.



                                                                         Page 22 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 47 of 84 Page ID
                                 #:1209



         8.   The County shall conduct periodic quality reviews to assess
              whether:
               a) Health service requests are retrieved in a timely manner;
               b) Health service requests are triaged within the established
                  timeframe;
               c) A proper level of triage is assigned, based on the nature of the
                  request;
               d) Mental health staff appropriately resolved the request; and
               e) Mental health staff resolved the request in a timely fashion.
         9.   The County shall monitor the frequency of psychiatric follow-up
              appointments as a quality measure to ensure that inmates have
              adequate access to the prescriber.
         10. Continuous Quality Improvement studies, data, and related materials
             will be made available to Plaintiffs and the subject matter expert
             during the period of implementation and monitoring.

IV. SUICIDE PREVENTION
    A. Overview
         1.   The County shall develop and implement its own Suicide Prevention
              Policy, which shall set forth clear procedures consistent with the
              provisions set forth below.
    B. Screening for Suicide Risk
         1.   The County shall ensure that its intake assessment procedures timely
              identify acute and high-risk mental health conditions, including:
               a) Review of suicide risk notifications in relevant medical, mental
                  health, and custody records, including as to prior suicide
                  attempts, self-harm, and/or mental health needs;
               b) Any prior suicidal ideation or attempts, self-harm, mental
                  health treatment, or hospitalization;
               c) Current suicidal ideation, threat, or plan, or feelings of
                  helplessness and/or hopelessness;
               d) Other relevant suicide risk factors, such as:


                                                                         Page 23 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 48 of 84 Page ID
                                 #:1210



                      (1) Recent significant loss (job, relationship, death of family
                          member/close friend);
                      (2) History of suicidal behavior by family member/close
                          friend;
                      (3) Upcoming court appearances;
               e) Transporting officer’s impressions about risk.
         2.   Regardless of the prisoner’s behavior or answers given during intake
              screening, a mental health referral shall always be initiated if there is
              a history related to suicide or self-harm.
         3.   When a prisoner refuses to respond to assessment questions, staff
              shall complete the intake screening, including the mental health and
              suicide risk assessments, to the maximum extent possible. For
              example, staff will still complete the records/history review, if
              applicable, as well as the assessment of the individual’s presentation
              and behaviors, and shall make appropriate mental health referrals
              when indicated.
         4.   Any prisoner expressing current suicidal ideation and/or current
              suicidal/self-injurious behavior shall be designated as an emergent
              referral, immediately referred to mental health staff, and placed in a
              safe setting pending the mental health contact.
         5.   Mental health clinicians shall complete and document a suicide risk
              assessment, with the use of suicide risk assessment tool, as close to
              placement on suicide watch as possible and upon discharge to a
              lower level of observation.
    C. Housing of Prisoners on Suicide Precautions
         1.   The County’s policy and procedures shall ensure that prisoners,
              including those identified as being at risk for suicide, are housed and
              treated in the least restrictive setting appropriate to their individual
              clinical and safety needs.
         2.   Prisoners on psychiatric observation for suicide risk shall be housed
              and monitored in a setting appropriate for their clinical needs.
         3.   No prisoner shall be housed in a safety cell for more than twenty-
              four (24) hours, unless there are exceptional circumstances
              documented by clinical and custody staff. Within twelve (12) hours



                                                                          Page 24 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 49 of 84 Page ID
                                 #:1211



              of safety cell placement, the County shall refer the patient to
              behavioral health for inpatient placement evaluation.
         4.   The County shall ensure that prisoners who require psychiatric
              inpatient care as clinically indicated are placed in an acute care unit
              as soon as possible. A patient showing no improvement or
              continuing deterioration after 12 hours shall be transferred to an
              inpatient mental health facility or hospital for evaluation and
              treatment. In all other cases, after 24 hours of being housed in a
              safety cell, the patient shall be transferred to an appropriate inpatient
              mental health setting or hospital, absent exceptional circumstances
              documented by clinical and custody staff.
    D. Treatment and Conditions for Individual Prisoners on Suicide
       Precautions
         1.   The County shall provide at least one daily mental health
              professional contact, or more as clinically indicated, for any prisoner
              who is identified as a current suicide risk. The clinical contact shall
              be conducted in a space with sound privacy unless there are current,
              specific safety concerns that are documented, with supervisory-level
              review and approval.
         2.   The Jail’s qualified mental health professionals shall provide input
              with respect to the provision of property and privileges for prisoners
              on suicide precautions. Custody staff may remove
              property/privileges, if necessary, prior to the mental health staff
              evaluation of a prisoner identified as at risk. Once the mental health
              evaluation occurs, the qualified mental health professional and
              custody staff shall determine, based on clinical judgment and on a
              case-by-case basis, the removal and/or return of property (e.g.,
              clothing, books, footwear, eyeglasses) and privileges. The removal
              of property/privileges shall be documented with clinical justification
              in the health record, and shall be reviewed on a regular basis to
              ensure restoration of property/privileges as soon as appropriate.
         3.   Safety cells shall be sanitized after every use and the sewer grate
              inspected to ensure cleanliness and appropriate conditions.
         4.   The County shall provide clinically-indicated therapeutic services,
              including psychiatric services, to prisoners on suicide precautions or
              otherwise identified as at elevated risk of suicide. The County shall
              provide prisoners on suicide precautions or otherwise identified as at

                                                                          Page 25 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 50 of 84 Page ID
                                 #:1212



              elevated risk of suicide with appropriate individual counseling and
              medication review in a confidential setting.
    E.   Supervision/Monitoring of Suicidal Prisoners
         1.   The County shall revise its policies regarding the monitoring of
              prisoners on suicide precautions to provide for at least the following
              two levels of observation:
               a) Close observation shall be used for prisoners who are not
                  actively suicidal but require enhanced observation to ensure
                  safety. Staff shall observe the prisoner at staggered intervals
                  not less than every 15 minutes and shall document the
                  observation as it occurs.
               b) Constant observation shall be used for prisoners who are
                  actively suicidal, either threatening or engaging in self-injury,
                  and considered a high risk for suicide. An assigned staff
                  member shall observe the prisoner on a continuous,
                  uninterrupted basis. The observation should be documented at
                  15-minute intervals. Staff should be physically stationed
                  outside of the prisoner’s cell to permit continuous,
                  uninterrupted observation.
         2.   For any prisoner requiring suicide precautions, a qualified mental
              health professional shall assess, determine, and document the
              clinically appropriate level of monitoring based on the prisoner’s
              individual circumstances. Placement in a safety cell shall not serve
              as a substitute for the clinically-determined level of monitoring.
         3.   Video monitoring of prisoners on suicide precaution shall not serve
              as a substitute for the clinically indicated level of observation.
    F.   Discharge from Suicide Precautions and Follow-Up
         1.   A qualified mental health professional shall complete and document
              a suicide risk assessment prior to discharging a prisoner from suicide
              precautions. Such assessment shall be conducted in a space with
              sound privacy unless there are current, specific safety concerns that
              are documented.
         2.   Qualified mental health professionals shall provide, and update as
              clinically appropriate, individualized treatment plans for all
              prisoners discharged from suicide precautions. The treatment plan
              shall describe signs, symptoms, and circumstances in which the risk

                                                                        Page 26 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 51 of 84 Page ID
                                 #:1213



              of suicide is likely to recur, how recurrence of suicidal thoughts can
              be avoided, appropriate individualized treatment interventions, and
              actions the patient or staff can take if suicidal thoughts do occur.
         3.   Qualified mental health professionals shall provide clinical input
              regarding appropriate housing placement (e.g., whether isolation is
              contraindicated for the prisoner) upon discharge from suicide
              precautions. Custody and classification staff shall consider such
              clinical input in determining post-discharge placement and
              conditions of confinement, and document the reasons when clinical
              input is not followed. Once clinically discharged from suicide
              precautions, the prisoner shall be promptly transferred to appropriate
              housing.
         4.   Prisoners discharged from suicide precautions shall remain on the
              mental health caseload and receive regularly scheduled clinical
              assessments and contacts. A qualified mental health professional
              shall provide, at a minimum, clinical follow-up assessment and
              contacts within 24 hours of discharge, and again within one week of
              discharge, and more often as clinically indicated.
    G. Emergency Response
         1.   The County shall keep an emergency response bag that includes
              appropriate equipment, including a first aid kit, CPR mask or Ambu
              bag, and emergency rescue tool in close proximity to all housing
              units. All custody and medical staff shall be trained on the location
              of this emergency response bag and shall receive regular training on
              emergency response procedures, including how to use appropriate
              equipment.
         2.   The County shall ensure that all emergency response equipment at
              the jail is inspected monthly and after each use and is repaired and
              replaced as needed. The County shall ensure that the jail maintains
              a service log for all emergency response equipment.
         3.   It shall be the policy of the County that any staff who discovers a
              prisoner attempting suicide shall immediately respond and alert
              other staff to call for medical personnel. Trained staff shall
              immediately begin to administer standard first aid and/or CPR, as
              appropriate.




                                                                        Page 27 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 52 of 84 Page ID
                                 #:1214



    H. Continuous Quality Improvement
         1.   The County shall track all critical incidents which include prisoner
              suicides, attempted suicides, and incidents involving serious self-
              harm. The County shall review critical incidents and related data
              through its quality assurance and improvement processes.
         2.   For each serious suicide attempt (e.g., requiring hospital admission),
              the County shall conduct a multidisciplinary (mental health,
              medical, and custody) review of: 1) the circumstances surrounding
              the incident; 2) the procedures relevant to the incident; 3) relevant
              training received by involved staff; 4) pertinent medical and mental
              health services/reports involving the victim; and 5) possible
              precipitating factors that may have caused the victim to commit
              suicide or make a serious suicide attempt. The review team shall
              generate written recommendations (as appropriate) for changes in
              policy, training, physical plant, medical or mental health services,
              and operational procedures.
         3.   The County shall implement a continuous quality assurance/quality
              improvement plan to periodically audit suicide prevention
              procedures that include, but are not limited to: intake screening (to
              include audits to ensure that staff ask and record all suicide
              screening questions), mental health and suicide risk assessments,
              crisis response, treatment plans/behavior management plans, and
              post-suicide watch clinical follow-up assessment and contacts.
V. DISABILITY ACCOMMODATIONS AND ACCESS, AMERICANS
   WITH DISABILITIES ACT (ADA)
    A. Policy
         1.   It is the County’s policy to provide access to its programs and
              services to incarcerated people with disabilities, with or without
              reasonable accommodations, consistent with legitimate penological
              interests. No person with a disability, as defined in 42 U.S.C. §
              12102, shall, because of that disability, be excluded from
              participation in or denied the benefits of services, programs, or
              activities or be subjected to discrimination. It is the County’s policy
              to provide reasonable accommodations or modifications, consistent
              with 28 C.F.R. §§ 35.150 & 35.152, and other applicable law.




                                                                         Page 28 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 53 of 84 Page ID
                                 #:1215



    B. ADA Coordinator
         1.   The County shall have a designated Americans with Disabilities Act
              (ADA) Coordinator whose position is dedicated to coordinating
              efforts to comply with and carry out ADA-related requirements and
              policies. The ADA Coordinator shall have sufficient authority to
              carry out such duties, and shall work with the executive
              management team regarding ADA compliance, training, and
              program needs.
         2.   The County intends for the ADA Coordinator to be based at the
              Main Jail. Any County jail facility that does not have the ADA
              Coordinator on site shall have a designated staff member on site at
              that facility who will have responsibility to monitor day-to-day
              ADA compliance and will report to the ADA Coordinator.
         3.   The County shall clearly enumerate the job duties and training
              requirements for the ADA Coordinator position.
         4.   The County will ensure that the name of and the method for people
              to contact the ADA Coordinator (or facility designee) are clearly
              posted in the intake area and in every jail housing unit. The County
              will also ensure that the name and contact information (address,
              phone, email) of the ADA Coordinator (or facility designee) are
              available to the public, including posting in each jail’s main lobby
              and online.
    C. ADA Notice to Prisoners
         1.   The County shall ensure that people with disabilities held at the Jail
              are adequately informed of their rights, including but not limited to:
               a) The right to receive reasonable accommodations;
               b) The process for requesting a reasonable accommodation;
               c) The role of the ADA Coordinator (and designee) and method
                  to contact them;
               d) The grievance process, location of relevant forms, and process
                  for getting assistance in completing request and grievance
                  forms;
               e) Instructions on how to request and access health care services,
                  including the provision of Effective Communication and other
                  accommodations in accessing those services.

                                                                         Page 29 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 54 of 84 Page ID
                                 #:1216



         2.   Within 6 hours of processing and classification, the County will
              provide all incarcerated people a Custody Operations Orientation
              Handbook in an accessible format, containing a designated section
              with ADA-related policies, procedures, and other information. The
              Orientation Handbook shall be made available in large print (at least
              18-point font) in English and Spanish to accommodate people with
              visual impairments.
         3.   The County will provide an accessible video that presents the
              contents of the Orientation Handbook, including the ADA-related
              policies, procedures and information. The County will, as
              appropriate, provide an SLI to interpret the contents of the
              Orientation Handbook to persons who are deaf or hard of hearing
              who use American Sign Language as their primary means of
              communication.
    D. Staff Training
         1.   The County shall ensure all custody, health care, facility
              maintenance, and other Jail staff receive ADA training appropriate
              to their position. The County shall provide training to all staff during
              the academy and at least bi-annually thereafter on:
               a) Disability awareness, including the use and purpose of
                  accommodations and modifications in accordance with the
                  ADA;
               b) Use of force when interacting with people with disabilities.
         2.   Staff ADA training shall include formalized lesson plans and in-
              classroom or virtual training for all staff provided by qualified ADA
              instructors.
    E.   ADA Tracking System
         1.   The County shall, in consultation with Plaintiffs’ counsel, develop
              and implement a comprehensive, standardized electronic system
              (“ADA Tracking System”) to track people with disabilities and their
              accommodation and Effective Communication needs.
         2.   The ADA Tracking System shall identify for each prisoner, as
              appropriate:
               a) Any disabilities and related health conditions;



                                                                         Page 30 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 55 of 84 Page ID
                                 #:1217



               b) Disabilities that may pose a barrier to communication,
                  including but not limited to learning, intellectual, or
                  developmental disabilities, and hearing, speech, or vision
                  impairments;
               c) Accommodation needs, including as to housing, classification,
                  transportation, Effective Communication, adaptive supports,
                  and health care appliances, assistive devices, and/or durable
                  medical equipment (HCA/AD/DME);
               d) Class membership in Armstrong v. Newsom (N.D. Cal. No. 94-
                  cv-02307) (i.e., people held in the Jail related to a parole
                  revocation proceeding or term), with their applicable disability
                  classification(s) and accommodation need(s).
         3.   The ADA Tracking System’s prisoner disability information will be
              readily available to custody, medical, mental health, and other staff
              at the Jail to ensure appropriate accommodations and adequate
              program access for people with disabilities. Health care staff, the
              ADA Coordinator, and any ADA Coordinator-designee shall have
              the ability to input information into the ADA Tracking System in
              real time.
         4.   The County will print a prisoner’s disability accommodation need(s)
              on the person’s wristband.
         5.   Staff shall check the ADA Tracking System for each prisoner, and
              document that check, immediately prior to:
               a) Intake screening;
               b) Classification interview;
               c) Assignment of housing;
               d) Assignment of programs;
               e) Medical and mental health encounters;
               f) All due process proceedings, including but not limited to,
                  resolving grievances and disciplinary infractions;
               g) All trips to court or outside health care appointments.
    F.   Screening for Disability and Disability-Related Needs
         1.   The County shall take steps to identify and verify each person’s
              disability and disability-related needs, including by screening them

                                                                       Page 31 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 56 of 84 Page ID
                                 #:1218



              for disabilities during medical intake and classification. The County
              shall ensure that all private health care and other service providers
              implement any policies and procedures needed to facilitate full
              implementation of these provisions.
         2.   The County, in consultation with subject matter experts and
              Plaintiffs’ counsel, shall revise its ADA screening process to ensure
              consideration of:
               a) The individual’s self-identification or claim to have a
                  disability;
               b) Documentation of a disability in the individual’s health,
                  custody, and any other available records;
               c) Staff observation that the individual may have a disability that
                  affects placement, program access, or Effective
                  Communication; and
               d) The request of a third party (such as a family member) for an
                  evaluation of the individual for a possible disability.
         3.   The County shall ensure that ADA screening results are promptly
              entered in the ADA Tracking System.
    G. Disability-Related Requests and Grievances
         1.   The County shall revise its ADA Request Form to contain an
              explanation of how to appeal a denial of accommodations.
         2.   The County shall provide a grievance procedure for people with
              disabilities to appeal any denial of an accommodation, and to report
              any disability-based discrimination or violation of the ADA, this
              Remedial Plan, or Jail ADA-related policy.
         3.   The County shall ensure that people who are Deaf or hard of hearing
              are interviewed and provided a qualified SLI as part of the
              grievance/appeal process.
         4.   To ensure that ADA accommodations requests and ADA grievances
              are promptly addressed, the County shall:
               a) Respond to an individual’s Request for Accommodations
                  within 72 hours of receipt;
               b) Respond to an ADA-related grievance within 72 hours of
                  receipt;


                                                                        Page 32 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 57 of 84 Page ID
                                 #:1219



               c) Establish an expedited process for urgent ADA requests and
                  grievances (e.g., situations in which a person’s safety or
                  physical well-being is at risk); and
               d) Allow each person to retain accommodation(s) they possess at
                  the time of arrival at the Jail, or that they have been previously
                  provided by the Jail, pending review of a grievance/appeal
                  regarding the denial or removal of such accommodation(s),
                  absent an individualized security concern that is documented.
         5.   The County shall ensure that grievance forms contain an “ADA”
              box to indicate that a particular grievance relates to a disability-
              related issue. The County will ensure that disability-related
              grievances are so identified by the reviewing supervisor, even if the
              individual who submitted the grievance does not check the “ADA”
              box.
         6.   The County will ensure that grievance forms are readily available
              and accessible to all prisoners at all times. Grievance forms shall be
              made available in large print (minimum 18-point font) to
              accommodate people with vision impairments.
         7.   The County shall provide to the person with a disability a written
              grievance response, including the resolution, the basis for a denial (if
              applicable), and the process for appeal.
         8.   The County shall take steps to ensure all prisoners are aware of the
              disability grievance procedures, including the availability of
              accommodations and staff assistance to submit a grievance and/or
              appeal.
         9.   The County shall implement a specific tracking system regarding the
              submission, processing, and responses for disability-related
              grievances and complaints, and regularly review such information
              for quality assurance purposes.
    H. Housing Placements
         1.   The County shall implement a housing assignment system that
              includes an individualized assessment to be completed by health
              care staff, the results of which shall be documented in the ADA
              Tracking System, of each person’s functional limitations and
              restrictions, including but not limited to:
               a) The need for a lower bunk;

                                                                         Page 33 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 58 of 84 Page ID
                                 #:1220



               b) The need for grab bars in the cell and/or shower;
               c) The need for accessible toilets;
               d) The need for no stairs in the path of travel; and
               e) The need for level terrain.
         2.   People with disabilities shall be housed in the Jail consistent with
              their individual security classification. Classification staff shall not
              place prisoners with disabilities in: (a) inappropriate security
              classifications because no ADA-accessible cells or beds are
              available; (b) designated medical areas unless the prisoner is
              currently receiving medical care requiring such placement; or (c)
              any location that does not offer the same or equivalent programs,
              services, or activities as facilities where they would be housed
              absent a disability.
    I.   Visitation
         1.   The County shall ensure that family/personal and professional
              visitation areas are accessible for people with disabilities and
              visitors.
         2.   The County shall perform an individualized assessment as needed
              and shall ensure that people with disabilities have full access to
              visitation at the Jail.
    J.   Access to Programs, Services, and Activities
         1.   The County shall ensure people with disabilities, including those
              housed in specialty health care units, have equal access to programs,
              services, and activities available to similarly situated people without
              disabilities, consistent with their health and security needs. The
              County shall ensure that staff provide appropriate assistance to
              people with disabilities as needed to ensure equal access to
              programs, services, and activities provided at the Jail. Such
              programs, services, and activities include, but are not limited to:
               a) Educational, vocational, reentry and substance abuse programs
               b) Work Assignments
               c) Dayroom and other out-of-cell time
               d) Outdoor recreation (including accessible exercise equipment)
               e) Structured programming (including in-cell activities)

                                                                           Page 34 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 59 of 84 Page ID
                                 #:1221



               f) Showers
               g) Telephones and/or videophones
               h) Reading materials (including easy reading, large print books
                  and other materials accessible to people with a vision-related
                  disability)
               i) Religious services
               j) Family/personal and professional visits
               k) Medical, mental health, and dental services and treatment
         2.   The County’s policy shall include the provision of assistance in
              reading or scribing legal documents, sick call requests, grievances,
              documents related to disciplinary procedures, and documents related
              to health care encounters.
         3.   The County shall ensure equitable work opportunities for people
              with disabilities, including by ensuring: (a) clear job duty
              statements, with essential functions and specific criteria, for each
              worker position; and (b) that health care and other relevant staff
              conduct an individualized assessment to identify work duty
              restrictions and/or physical limitations to facilitate appropriate
              work/industry assignments, to ensure reasonable accommodations,
              and to prevent improper exclusions from work opportunities.
    K. Health Care Appliances, Assistive Devices, Durable Medical
       Equipment
         1.   The County shall establish a written policy to ensure the timely
              provision of safe and operational HCA/AD/DME to people with a
              disability based on an individualized assessment by medical staff,
              with a process for timely repair and replacement of such devices as
              needed.
         2.   A person’s request for a particular device or other accommodation
              shall be given primary consideration and shall be granted unless the
              request is unreasonable for specific, articulated reasons allowable
              under the ADA, or unless other effective accommodations are
              available.
         3.   The County shall allow people to retain personal HCAs/ADs/DME
              (including mobility devices, glasses, and hearing aids), unless there



                                                                        Page 35 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 60 of 84 Page ID
                                 #:1222



              is an individualized determination that doing so would create an
              articulated safety or security risk.
               a) Where Jail staff determine it is necessary to remove personal
                  HCA/AD/DME for security reasons, the County shall provide
                  an equivalent Jail-issued device unless custody staff, with
                  ADA Coordinator approval, determine and document, based on
                  an individualized assessment, that the device constitutes a risk
                  of bodily harm or threatens the security of the facility.
               b) If such a determination is made, the ADA Coordinator shall
                  document the decision and reasons for it and shall consult with
                  medical staff to determine an appropriate alternative
                  accommodation.
         4.   The County shall implement a written policy governing the release
              of people who need assistive devices.
               a) The County will ensure that any personal mobility device
                  belonging to a person is returned prior to release.
               b) If a person does not have a personal mobility device, but is
                  ambulatory with the assistance of a cane, crutch, or walker, the
                  prisoner will be permitted to retain such device that was used
                  while in custody upon release, or will be provided a
                  comparable device, upon release.
               c) If a person who is due for release requires a wheelchair, but
                  does not have a personal wheelchair, Jail staff shall coordinate
                  with the prisoner, family or friends, and other County agencies
                  as needed to secure a wheelchair or take other steps to address
                  the individual’s needs upon release. The County shall
                  document this process in the ADA Tracking System for
                  purposes of individual tracking and quality assurance.
    L.   Transportation
         1.   The County shall provide reasonable accommodations for people
              with disabilities when they are in transit, including during transport
              between facilities, to and from court, or to and from outside health
              care services.
         2.   Prescribed HCAs/ADs/DME for people with disabilities, shall be
              available to them at all times during the transport process, including
              in temporary holding cells.

                                                                         Page 36 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 61 of 84 Page ID
                                 #:1223



         3.   The County shall maintain a sufficient number of accessible vehicles
              to ensure timely transport of people with disabilities that require
              special transportation. The County intends for all transport vehicles
              to be accessible.
         4.   Staff will provide assistance to people with mobility or other
              disabilities where necessary to ensure safe access on and off of
              transport vehicles.
    M. Effective Communication
         1.   The County shall develop and implement a Custody Operations
              policy to ensure that people with disabilities receive
              accommodations and services necessary to provide Effective
              Communication, consistent with the provisions set forth herein.
         2.   The County shall assess all people detained at the Jail for any period
              of time for Effective Communication needs and take steps to provide
              Effective Communication based on individual need. The County
              shall ensure that Jail custody and health care policies and procedures
              contain sufficient guidance on the provision of Effective
              Communication.
         3.   The County shall ensure that appropriate staff assess individual
              Effective Communication needs at the beginning of the medical
              intake screening and at the beginning of the classification screening,
              to facilitate Effective Communication throughout those and all
              subsequent processes.
         4.   Enhanced procedures for the provision of Effective Communication,
              as described in the paragraph below, shall apply in the following
              situations:
               a) Due Process Events, including the following:
                      i. Classification processes
                      ii. Disciplinary hearing and related processes
                      iii. Service of notice (to appear and/or for new charges)
                      iv. Release processes
                      v. Probation encounters/meetings in custody
               b) Clinical Encounters, including the following:



                                                                        Page 37 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 62 of 84 Page ID
                                 #:1224



                      i.   Determination of medical history or description of
                           ailment or injury
                      ii. Diagnosis or prognosis
                      iii. Medical care and medical evaluations
                      iv. Provision of mental health evaluations, rounds, group
                          and individual therapy, counseling and other therapeutic
                          activities
                      v. Provision of the patient’s rights, informed consent, or
                         permission for treatment
                      vi. Explanation of medications, procedures, treatment,
                          treatment options, or surgery
                      vii. Discharge instructions
         5.   In the situations described in the previous paragraph, Jail staff shall:
               a) Identify each person’s disability where there may be a barrier
                  to comprehension or communication requiring reasonable
                  accommodation(s);
               b) Provide effective reasonable accommodation(s) to overcome
                  the communication barrier; and
               c) Document the method used to achieve Effective
                  Communication and how the staff person determined that the
                  person understood the encounter, process, and/or proceeding.
         6.   In determining what auxiliary aid or service to provide, the County
              shall give primary consideration to the request of the person with
              Effective Communication needs. Such aids may include bilingual
              aides, SLIs, readers, sound amplification devices, captioned
              television/video text displays, Videophones and telecommunication
              services for deaf persons, audiotaped texts, Braille materials, large
              print materials, writing materials, and signage.
         7.   The County shall ensure that all outside education, program, and
              service providers at the Jail provide Effective Communication for
              people participating in such programs.




                                                                          Page 38 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 63 of 84 Page ID
                                 #:1225



    N. Access for Individuals with Hearing Impairments
         1.   The County shall develop and implement a policy for newly arrived
              and newly identified people with hearing disabilities to determine
              each person’s preferred method of communication.
         2.   Qualified Sign Language Interpreters (SLIs), on-site or through a
              VRI service, will be provided during intake and for due process
              functions, health care encounters, and Jail programming, when sign
              language is the person’s primary means of Effective
              Communication, unless the person waives the assistance of an
              interpreter and/or delay would pose an urgent safety or security risk
         3.   The County will maintain a log of (a) when, for whom, and for what
              purpose an SLI was used; and (b) when, for whom, and why an SLI
              was not used for a person with an identified need for SLI services
              (e.g., waived or delay would have posed urgent safety or security
              risk).
         4.   When a prisoner waives an SLI, the log must document (a) the
              method of communication of the waiver, and (b) the method staff
              used to determine that the waiver was knowing and freely given.
         5.   The County shall maintain a contract or service agreement with
              interpreter services, including a VRI service, in order to provide
              such services for deaf or hard of hearing prisoners. The County will
              ensure that appropriate Jail staff have sufficient guidance regarding
              use of such services.
         6.   Lip reading will not be the sole method of Effective Communication
              used by staff, unless the person indicates that is their preferred
              method of communication.
         7.   In cases where the use of an SLI is not practicable, or is waived by
              the prisoner, Jail staff shall employ the most effective form of
              communication available.
         8.   The County shall make videophones available for deaf and hard of
              hearing people. The videophones shall provide for calls that utilize
              Video Relay Services (VRS) at no cost to deaf and hard of hearing
              prisoners, or for calls directly to another videophone.
         9.   The County shall provide deaf/hard of hearing people with twice as
              much time for calls using telecommunication relay services, such as
              a videophone or TDD/TTY, to account for the fact that such

                                                                        Page 39 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 64 of 84 Page ID
                                 #:1226



              conversations take longer than spoken conversations. The County
              shall document the time that each prisoner uses and has access to
              such equipment.
         10. People who require an SLI as their primary method of
             communication shall be provided an SLI for education, vocational,
             and religious programs.
         11. In housing units where an individual with a hearing-related
             disability resides, public announcements shall be communicated as
             consistent with individual Effective Communication needs. This
             includes announcements regarding visiting, meals, recreation release
             and recall, count, lock-up, and unlock. Verbal announcements may
             be effectively communicated via written messages on a chalkboard
             or dry erase board, or by personal notification, as consistent with
             individual need. These procedures shall be communicated to people
             during the orientation process and shall be incorporated into relevant
             policies and post orders.
    O. Prisoners with Intellectual/Developmental Disabilities
         1.   The County shall develop and implement a comprehensive written
              policy and procedure regarding people with Intellectual and/or
              Developmental Disabilities, including:
               a) Screening;
               b) Identification of their adaptive support needs and adaptive
                  functioning deficits; and
               c) Monitoring, management, and accommodations for people
                  with Intellectual or Developmental Disabilities.
         2.   If a person is known to have or suspected of having an Intellectual
              or Developmental Disability, the County shall contact the
              appropriate Regional Center within the next business day of the
              person’s arrival at the Jail. The County shall request the prisoner’s
              current IPP (Individualized Program Plan), with the individual’s
              authorization. Once received, medical and custody staff shall review
              the IPP to ensure that all communications and services being
              provided are appropriate. If the person is not a Regional Center
              client, the County shall request that the Regional Center (or other
              appropriate agency) perform an evaluation. Whenever possible, Jail
              staff will work with the Regional Center and any relevant County


                                                                       Page 40 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 65 of 84 Page ID
                                 #:1227



              agencies to move a person with an identified Intellectual or
              Developmental Disability out of custody and into a setting with
              appropriate supports to meet the person’s individual needs.
         3.   People identified as having an Intellectual or Developmental
              Disability will be provided with accommodations tailored to their
              needs, which may include but are not limited to communications at
              the appropriate comprehension level, more time to complete
              directions, and specific behavioral supports.
         4.   A multidisciplinary team that includes appropriate health care staff
              will monitor and ensure appropriate care for people with an
              Intellectual or Developmental Disability. The multidisciplinary team
              will develop an individualized plan for each person with an
              Intellectual or Developmental Disability, which addresses: (1)
              safety, vulnerability, and victimization concerns, (2) adaptive
              support needs, and (3) programming, housing, and accommodation
              needs. The multidisciplinary team’s plan will be regularly reviewed
              and updated as needed.
    P.   Physical Accessibility Requirements
         1.   The County shall implement an ADA transition plan to remedy
              Main Jail physical plant features that could result in access barriers
              for people with disabilities.
         2.   The above ADA transition plan will be implemented in the
              timeframe set forth in the Stipulated Judgment. The County and the
              Sheriff’s Office agree that, during the period of implementation of
              the ADA transition plan at the Main Jail, they will take all
              reasonable steps to promote and ensure accessibility for people with
              disabilities to the maximum extent possible. This includes the use of
              interim measures to address existing access barriers in order to
              ensure safety and program access for people with disabilities.
         3.   The County shall ensure that the North Branch Jail provides
              adequate accessibility for people with disabilities, consistent with
              accessibility requirements under federal and state law.
    Q. Alarms/Emergencies
         1.   The County shall implement written policies regarding the
              expectations of staff as to persons with disabilities during
              emergencies and alarms, including as to disabilities that may affect


                                                                         Page 41 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 66 of 84 Page ID
                                 #:1228



              their ability to comply with orders or otherwise respond to
              emergencies and alarms. For example, the policies shall ensure
              appropriate handling of people with mobility-related disabilities who
              are unable to prone out or take a seated position on the ground
              during an alarm or emergency. Such policies shall be communicated
              to staff, incorporated into the relevant policies, and communicated to
              people with disabilities using Effective Communication.
         2.   In order to facilitate appropriate accommodations during alarms or
              emergencies, the County shall offer, but shall not require,
              individuals who have disabilities visible markers to identify their
              disability needs (e.g., wristbands). The County shall maintain a list,
              posted in such a way to be readily available to Jail staff in each unit,
              of people with disabilities that may require accommodations during
              an alarm or emergency.
         3.   The County shall install visual alarms appropriate for people who
              are deaf or hard of hearing.
         4.   All housing units shall post notices for emergency and fire exit
              routes.
    R. Quality Assurance
         1.   The County shall develop and implement written policies and
              procedures regarding monitoring compliance with ADA
              requirements and Jail ADA policies, including (but not limited to)
              the following:
               a) Requests for ADA accommodations;
               b) ADA-related grievances;
               c) ADA-related training;
               d) Use of the ADA Tracking System.
         2.   The County shall develop an ADA accountability plan that will
              ensure quality assurance, track violations of the ADA and the Jail’s
              ADA policies, and establish staff accountability for egregious,
              serious, or repeated violations of the ADA and Jail ADA-related
              policies and procedures.




                                                                          Page 42 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 67 of 84 Page ID
                                 #:1229



VI. ENVIRONMENTAL HEALTH AND SAFETY
    A. Environmental Health and Safety Monitor
         1.   The County shall designate an environmental health and safety
              monitor (“Environment of Care Monitor”) responsible for ensuring
              compliance with this Remedial Plan and other environmental health
              and safety policies and procedures. The duties of the Environment of
              Care Monitor will be established in writing consistent with this
              remedial plan. The Environment of Care Monitor will have
              sufficient authority to carry out such duties.
    B. Cleanliness and Sanitation of Jail Facilities
         1.   The County shall establish a sanitation plan to ensure that all Jail
              facilities maintain appropriate cleanliness. The plan shall provide for
              any cleaning issues requiring an established cleaning schedule and
              written documentation of such cleaning, including, at a minimum:
               a) Daily access to supplies and equipment for prisoners to
                  conduct cleaning and disinfection of housing units, including
                  floors, toilets, sinks, and showers, with a cleaning chemical
                  that sufficiently eliminates pathogens found in living and
                  common areas;
               b) Weekly inspections of housing units, including floors, toilets,
                  sinks, and showers by jail staff, with prompt steps to address
                  identified cleaning and disinfection needs;
               c) Daily cleaning of intake, health care clinics, kitchen, laundry
                  and other common areas, such as hallways and the tunnel;
               d) Weekly cleaning of visitation rooms and classrooms, and more
                  frequently as needed;
               e) Biweekly (i.e., every other week) power washing of shower
                  areas;
               f) Weekly cleaning of cell bars, windows, and lights;
               g) Quarterly cleaning of fans and air vents, and more frequently
                  as necessary to ensure that they are clean and free of mold,
                  mildew, and/or accumulation of dirt and dust.
         2.   Upon intake, the County shall provide prisoners an orientation
              regarding the Jail’s expectations and procedures for cleanliness,


                                                                        Page 43 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 68 of 84 Page ID
                                 #:1230



              elimination of clutter, and proper use of personal property
              containers.
         3.   The County shall establish a procedure to maintain cleanliness in
              housing areas where a prisoner is unable or unwilling to adequately
              clean. Where prisoners are expected to participate in cleaning, staff
              shall ensure appropriate assistance to people with mental illness,
              intellectual and developmental disabilities, or other special needs.
         4.   The County shall develop and implement a policy and procedure for
              effective cleaning, disinfection, distribution, and repair of
              mattresses. The policy shall provide a process for inspection and
              replacement of all frayed and cracked mattresses that cannot be
              disinfected sufficiently to eliminate harmful bacteria.
         5.   The County shall ensure that newly arrived prisoners receive a clean
              and serviceable mattress. Mattresses shall be cleaned and
              disinfected anytime they are assigned to a different prisoner or when
              there is a biohazardous or bloodborne incident involving the
              mattress.
         6.   The County shall establish procedures so that a cell is cleaned prior
              to a prisoner’s placement in that cell.
         7.   The County has committed to ensuring that each prisoner is assigned
              and provided a bed, as set forth in the Custody
              Operations/Segregation Remedial Plan. Until such remedial
              provision is fully implemented, where the County uses plastic beds,
              or “boats,” the County shall ensure that they are cleaned and
              disinfected anytime they are assigned to a different prisoner or when
              there is a biohazardous or bloodborne incident involving the
              mattress or boat.
    C. Laundry
         1.   Clothing and linen exchange shall occur for all prisoners at least
              weekly, and more frequently when circumstances warrant. Kitchen
              workers shall be provided a clean kitchen uniform daily. Whenever
              a prisoner presents to jail staff clothing or linen that are soiled and/or
              reasonably requests a clothing/linen exchange, jail staff will ensure a
              prompt exchange, in all cases by the end of the shift.
         2.   The County shall provide, document and maintain records of
              training provided to prisoner-workers and staff assigned laundry


                                                                           Page 44 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 69 of 84 Page ID
                                 #:1231



              duties on chemical safety, biohazardous and bloodborne
              contaminated clothing and linens, use of personal protective
              equipment, and Material Safety Data Sheets.
         3.   Staff shall make reasonable efforts to ensure that all prisoners have
              clean linens at all times. Staff will make a health care referral for
              any prisoner refusing to exchange linens if there is reason to believe
              such refusal relates to the person’s mental health condition. Mental
              health staff shall assist in resolving the situation, as appropriate.
    D. Food Service and Kitchen Operations
         1.   Prisoners assigned to kitchen duties shall be provided with clean
              outer clothing daily. If during a prisoner’s work shift the clothing
              becomes soiled, it should be replaced promptly.
         2.   The County shall perform a weekly inspection of kitchen operations,
              with a report submitted to the Environment of Care Monitor, and
              shall ensure actions are taken to correct any identified issues.
         3.   The County shall develop and implement policies and procedures
              for food service and kitchen operation as required in Section 1246 of
              California Code of Regulations Title 15. The policy shall include
              provisions for tool control, roles and responsibilities of Jail staff and
              the food service Contractor, employee and prisoner-worker training
              in food safety, and temperature monitoring. The policy shall provide
              that prisoner-workers are medically screened prior to being assigned
              to work in the kitchen.
         4.   The County shall provide prisoner-workers with training and
              education regarding kitchen operations.
         5.   The County shall conduct periodic temperature monitoring of food
              and take steps to ensure that food prepared as hot is served hot to the
              greatest extent practicable.
    E.   Work Order System and Preventative Maintenance
         1.   The County shall train staff on the process of submitting work
              orders.
         2.   The County shall utilize the work order reporting system to schedule
              preventative maintenance and repairs. The system shall provide for
              any cleaning or maintenance requiring an established schedule,
              including, at a minimum


                                                                          Page 45 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 70 of 84 Page ID
                                 #:1232



               a) Regular maintenance of plumbing;
               b) Quarterly cleaning of fans and ventilation grills;
               c) Quarterly replacement of ventilation filters;
               d) Regular external contractor monitoring of negative pressure
                  cells and gauges;
               e) Monthly fire extinguisher inspections; and
               f) Monthly fire and life safety inspections.
         3.   The County shall develop and implement an environmental
              inspection policy with procedures that include an assessment of
              maintenance issues for every housing unit, including for plumbing,
              electrical, ventilation, painting, cleanliness, lighting, and storage of
              personal belongings.
    F.   Chemical Control and Biohazardous Materials
         1.   The County shall develop and implement chemical control policies
              and procedures for safe storage, dilution, and distribution of
              chemicals used at the Jail.
         2.   The County shall develop and implement a chemical safety training
              for all staff and prisoners assigned the responsibility of cleaning.
              The County or County’s contract provider shall maintain
              documentation that demonstrates evidence of training for all staff
              and prisoner-workers involved in cleanup.
         3.   The County shall revise and ensure implementation of its
              Communicable Disease policy, including to ensure appropriate use
              and concentration of pyrethrum spray.
         4.   The County shall develop and implement policies and procedures
              for cleaning, handling, storing, and disposing of biohazardous
              materials, including waste. The County shall ensure that Material
              Safety Data Sheets are accessible anywhere chemicals are stored,
              mixed, or diluted.
         5.   The County shall ensure that staff and prisoner-workers responsible
              for cleaning biohazardous materials or areas suspected of being
              contaminated by pests (e.g. lice or scabies) are outfitted with
              protective equipment and receive appropriate supervision.



                                                                           Page 46 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 71 of 84 Page ID
                                 #:1233



    G. Negative Pressure Monitoring and Recording
         1.   The magnehelic gauges located outside the housing area to any
              negative airflow cell shall be checked once per shift to ensure the
              cells remain in a negative airflow state. When non-conformities are
              identified, the cell shall not be used for people with circumstances
              requiring a negative airflow cell, and a work order shall be
              submitted for prompt repair.
         2.   The County shall provide and document training regarding
              acceptable gauge readings and the steps to take if the readings are
              outside the acceptable range for all staff assigned to housing areas
              with negative airflow cells.
         3.   Negative pressure cells and gauges shall be tested by an external
              contractor on a regular schedule as part of the Jail’s preventive
              maintenance schedule.
    H. Emergency Response and Fire/Life Safety
         1.   The County shall inspect fire extinguishers monthly and hold drills
              to ensure all jail staff are trained consistent with NCCHC standards
              on emergency response. Drill documentation shall include start and
              stop times, the number and location of any prisoners moved as part
              of the drill, any noted deficiencies, and any corrective actions taken.
    I.   Environment of Care Monitor Inspections, Corrective Action, and
         Process for Prisoners to Raise Concerns
         1.   The Environment of Care Monitor shall conduct bimonthly (i.e.,
              every other month) Environmental Health and Safety inspections in
              every housing unit. The inspections shall include a documented
              assessment of and (as needed) corrective action plans for:
               a) Cleanliness of floors, walls, ceilings, bed and bedding, toilet
                  and lavatory, cells and dayrooms surfaces;
               b) Cleanliness and disinfection of common areas and furnishings,
                  including showers, shower chairs, plastic chairs, wheelchairs,
                  stretchers, beds/bunks and personal property containers.
               c) Cleanliness of fans, exhaust and return ventilation grills, and
                  the need for any maintenance repairs such as painting, broken
                  tiles, blocked lighting, and plumbing.



                                                                         Page 47 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 72 of 84 Page ID
                                 #:1234



         2.   The County shall provide a system through which class members are
              able to raise sanitation matters of concern. The grievances shall be
              reviewed by the housing unit supervisors before each shift change.
              Where a maintenance issue is identified, a work order shall be
              submitted before the end of the following shift.


VII. CUSTODY OPERATIONS/SEGREGATION
    A. General Principles
         1.   Prisoners shall be housed in the least restrictive setting necessary to
              ensure their own safety, as well as the safety of staff and other
              prisoners.
         2.   The County shall not place prisoners in more restrictive settings,
              including Segregation, based on a mental illness or any other
              disability. Prisoners will be housed in the most integrated setting
              appropriate to their individual needs.
         3.   The County shall not place a prisoner in Segregation units without
              first determining that such confinement is necessary for security
              reasons and/or the safety of the staff or other prisoners. The County
              shall maintain a system by which it documents in writing the
              specific reason(s) for a prisoner’s placement and retention in
              Segregation housing. The reason(s) shall be supported by clear,
              objective evidence.
         4.   Prisoners will remain in Segregation housing for no longer than
              necessary to address the reason(s) for such placement.
    B. Classification Procedures
         1.   The County shall implement a validated Classification System
              consistent with the provisions of this remedial plan.
         2.   The Classification System shall be based on clear criteria and
              procedures for placing prisoners in and removing prisoners from
              Segregation units. Placement in and removal from Segregation units
              shall be documented for all prisoners.
         3.   The Classification System shall facilitate the following:
               a) Housing placements based on the behavior and clinical needs
                  of prisoners who are identified as having Serious Mental


                                                                          Page 48 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 73 of 84 Page ID
                                 #:1235



                   Illness. Mental health staff shall provide input regarding the
                   classification and placement of people with Serious Mental
                   Illness.
               b) Screening to determine whether a prisoner should be separated
                  from other prisoners for safety purposes. Where a prisoner is
                  found to require separation from other prisoners for safety,
                  placement will be in the least restrictive setting appropriate,
                  and will allow for out-of-cell and recreation time consistent
                  with the provisions herein.
         4.   The Classification System shall include a Classification Review
              Process.
               a) The Classification Review Process shall include clear, written
                  criteria by which prisoners in a Segregation Unit can secure
                  placement in a less restrictive setting as well as restoration of
                  property or privileges. This review will include a private, out-
                  of-cell interview (unless individual security issues prevent such
                  an interview and are documented). The review shall occur at
                  least every 30 days or sooner if circumstances warrant.
               b) If a prisoner is retained in a Segregation unit following the
                  Classification Review, the reasons for retention and the
                  specific steps to be taken to achieve restoration of
                  property/privileges and transfer to a less restrictive setting will
                  be documented.
               c) Prisoners in Segregation units will be provided an oral and
                  written statement of the reasons for the outcome of each
                  review, including what steps are necessary to gain restoration
                  of property/privileges and to be moved to a less restrictive
                  setting.
         5.   The County shall perform Prison Rape Elimination Act (PREA)
              screenings in a private location.
    C. Elimination of Dangerous or Improper Physical Plant Features
         1.   The County shall conduct an assessment of all Segregation cells and
              develop a plan to address structural suicide hazards, such as tie-off
              points within the cells, to the maximum extent feasible.
         2.   The County shall ensure that prisoners with serious mental illness or
              otherwise at elevated risk of suicide will not be housed in a cell that

                                                                         Page 49 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 74 of 84 Page ID
                                 #:1236



              contains attachment points or other structural suicide hazards, as
              follows.
               a) The County shall maintain a list of Segregation cells
                  containing structural suicide hazards.
               b) The County shall not place any person in a Segregation cell
                  containing structural suicide hazards if the person has a
                  diagnosed Serious Mental Illness.
               c) The County shall assess all cells used to hold prisoners
                  awaiting intake screening or post-intake housing placement,
                  including as intake “overflow,” and shall ensure that they are
                  suicide-resistant and do not contain structural blind spots, to
                  the maximum extent feasible.
         3.   No later than January 1, 2021, the County shall discontinue its use of
              the Main Jail’s “double door” or other extreme isolation cells,
              including Central 7 and Central 8.
         4.   No later than January 1, 2021, the County shall discontinue its use of
              Segregation housing units that lack access to a dayroom, including
              South 1-16, West 18-29, and East 11-22. The County may retrofit
              such units to ensure that they provide access to a dayroom and
              outdoor recreation areas and that they comply with contemporary
              correctional standards.
    D. Minimum Out-of-Cell Time
         1.   Absent exigent circumstances or exigent security concerns that are
              documented, the County shall offer each prisoner not subject to
              discipline (except in the Northwest unit), at a minimum, 18 hours
              out of their cell each week, and other structured programming, as
              follows:
               a) At least six (6) hours per week outdoors for exercise/recreation
               b) At least twelve (12) hours per week in a dayroom or other
                  common area
               c) At least four (4) hours per day, on at least three (3) separate
                  days per week, of in-cell structured programming – i.e.,
                  programming on electronic tablets.
         2.   For those prisoners housed in the Northwest unit, absent exigent
              circumstances or exigent security concerns that are documented, the


                                                                        Page 50 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 75 of 84 Page ID
                                 #:1237



              County shall offer each prisoner not subject to discipline at a
              minimum, 15 hours out of their cell each week, and other structured
              programming, as follows:
               a) At least six (6) hours per week outdoors for exercise/recreation
               b) At least nine (9) hours per week in a dayroom or other
                  common area
               c) At least four (4) hours every other day (i.e., 3 or 4 times per
                  week, on an alternating basis), of in-cell structured
                  programming – i.e., programming on electronic tablets.
         3.   The County shall provide prisoners out-of-cell time daily, at
              appropriate times of the day – i.e., not during normal sleeping hours.
         4.   The County shall implement a system of documenting the amount of
              out-of-cell time each prisoner is offered for each of the above
              categories.
         5.   The County shall conduct monthly audits to ensure that required out-
              of-cell time with respect to each of the above categories is made
              available to the jail population. Supervisory staff shall regularly
              review this data for quality assurance, and take steps to address any
              deficiencies.
         6.   In cases where a prisoner refuses out-of-cell time repeatedly and the
              reason for such refusals may be related to their mental health
              condition, Jail staff shall make a mental health referral for
              assessment and appropriate clinical follow-up.
    E.   Disciplinary Procedures
         1.   A prisoner may be housed in Segregation for disciplinary purposes
              only after the prisoner has received notice of the charges against
              him/her, a supervisor has conducted a disciplinary hearing at which
              the prisoner is given an opportunity to rebut the charges, and the
              prisoner is adjudicated guilty of the alleged violation(s). Where
              there is a serious and immediate safety risk and no other housing
              unit is sufficient to protect the inmate from harm, staff may place a
              prisoner in Segregation for the shortest period of time necessary. In
              such cases, supervisory custody staff will promptly review the case
              and must approve in writing continued retention in Segregation.




                                                                        Page 51 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 76 of 84 Page ID
                                 #:1238



         2.   Prisoners serving a disciplinary term in Segregation may be subject
              to a reduction in out-of-cell time, including in-cell confinement not
              to exceed twenty-two (22) hours per day.
         3.   The County shall implement a 30-day maximum term in Segregation
              for any single or set of disciplinary violations stemming from the
              same incident.
         4.   The County shall not use safety cells for punishment.
         5.   The County shall not use the denial or modification of food as
              punishment. The County shall not use the “prison loaf” as a
              disciplinary diet.
    F.   Safeguards for Prisoners Placed in Segregation
         1.   Prior to Segregation placement of any person with Serious Mental
              Illness, with an intellectual disability, or who is exhibiting unusual
              or bizarre behavior, the County shall ensure completion of the
              mental health review process detailed in Section VII of the Mental
              Health Remedial Plan.
         2.   The County shall conduct visual cell checks (to ensure that prisoners
              are safe and breathing) for all prisoners in Segregation at least every
              30 minutes, at staggered intervals. Completion of safety checks
              shall be timely documented and audited regularly by supervisory
              staff for quality assurance purposes.
         3.   Health care staff shall conduct check-ins three times per week to
              assess and document the health status of all prisoners in Segregation,
              and shall make medical and mental health referrals as necessary.
         4.   A Qualified Mental Health Professional shall conduct check-ins at
              least three times per week to assess and document the mental health
              status of all prisoners in Segregation and shall make referrals as
              necessary. The check-in shall include the following:
               a) Conversation with each prisoner;
               b) Visual observation of the prisoner’s cell, including the
                  cleanliness of the prisoner’s clothing and bed linens; and
               c) Inquiry into whether the prisoner would like to request a
                  confidential meeting with a mental health or medical provider.
         5.   If a prisoner in Segregation requests a confidential health care
              contact or staff identify a mental health or medical need warranting

                                                                          Page 52 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 77 of 84 Page ID
                                 #:1239



              follow-up, staff shall arrange for evaluation and treatment of the
              prisoner in an appropriate confidential setting.
         6.   If health care staff observe a prisoner’s medical or mental health
              condition deteriorate in Segregation, they shall promptly confer with
              supervisory level custody staff to discuss the need for higher level of
              care or alternative placement to address the prisoner’s condition.
              This conference will be documented in the prisoner’s record.
               a) The County shall not place the following prisoners in
                  Segregation unless necessary to address current, specific safety
                  concerns that are documented, with supervisory-level review
                  and approval, and in such cases only for the minimum time
                  necessary to identify an alternative appropriate placement:
                  Prisoners with acute medical or mental health needs that
                  require an inpatient level of care and/or daily nursing care;
               b) Prisoners who are pregnant, post-partum, who recently had a
                  miscarriage, or who recently had a terminated pregnancy.
         7.   The County shall avoid the release of prisoners from custody
              directly from Segregation to the maximum extent possible.
         8.   If a prisoner has an expected release date in less than 60 days, the
              County shall take and document steps to move the prisoner to a less
              restrictive setting, consistent with safety and security needs. Should
              Segregation become necessary during this time period, the County
              shall provide individualized discharge planning to prepare the
              prisoner for release to the community, including in light of the
              prisoner’s Jail housing placement and status.
    G. Grievances, Inmate Request Forms, Property/Privileges in
       Segregation
         1.   The County shall provide grievance forms and inmate request forms
              in each housing unit for prisoners to readily access and use.
         2.   Prisoners housed in Segregation units shall have equal access to
              grievance and inmate request forms and procedures as compared to
              general population prisoners.
         3.   The County shall allow reasonable access to the following for all
              prisoners, including those in Segregation, absent a specific safety or
              security issue that is documented:


                                                                         Page 53 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 78 of 84 Page ID
                                 #:1240



               a) Personal phone calls on a daily basis during normal business
                  hours.
               b) Education, rehabilitation, and other materials (e.g., books,
                  magazines, radios, writing implements, art supplies, tablets) for
                  in-cell activities.
    H. Other Custody Operations
         1.   Capacity of Jail Facilities
               a) No later than January 1, 2021, the number of prisoners placed
                  in a particular housing unit shall be limited to no more than the
                  rated capacity.
               b) No later than January 1, 2021, the County shall assign a bed to
                  all prisoners.
               c) The County shall establish procedures to ensure that no
                  prisoner is placed in any cell or housing unit without a mattress
                  and appropriate bedding, unless there are individualized
                  clinical or security concerns that are documented.
               d) Female prisoners shall be separated by sight and sound from
                  male prisoners.


VIII. STAFFING FOR HEALTH CARE SERVICES
         1.   The County shall establish and maintain appropriate Qualified
              Health Professional staffing levels and sufficient custodial staff to
              provide timely escorts for inmates to health care appointments.
         2.   The County shall perform the following analyses:
               a) Comprehensive staffing analysis based on a needs assessment,
                  to include medical and mental health care providers and
                  clinical staff, office and technological support, Quality
                  Assurance staff, supervisorial staff, and custody staff for
                  escorts and transportation;
               b) Determination of the number of positions required in each
                  discipline for health care needs at each facility, based on
                  current populations;
               c) Timeline for implementation of the staffing analysis (including
                  authorization, funding, and hiring).

                                                                         Page 54 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 79 of 84 Page ID
                                 #:1241



         3.   The County shall regularly monitor and adjust, as needed, staffing in
              order to ensure timely access to care.
IX. TRAINING RELATED TO TREATMENT OF PRISONERS WITH
    SPECIAL NEEDS
         1.   The County shall develop and implement training, through various
              mediums including memorandums, briefings, online presentations,
              and/or classroom presentations, for Jail custody staff on the
              provisions described in this remedial plan, as well as general
              correctional health care issues, including crisis intervention
              techniques, recognizing different types of medical and mental health
              conditions and appropriate responses, developmental/intellectual
              disability, descalation and crisis intervention, suicide/self-harm
              prevention, cultural diversity, health care referral practices, and
              confidentiality standards.
         2.   Jail custody staff training on implementation of remedial plan
              provisions shall be completed within 90 days of the effective date of
              this remedial plan. Jail custody staff shall receive at least eight (8)
              hours of training on all other topics described above on a bi-annual
              basis. The County shall keep records documenting all such trainings
              and training participants.
         3.   Jail custody staff assigned to specialized units that house people
              with serious mental illness shall receive four (4) additional hours of
              pre-service training, and on a bi-annual basis thereafter, on working
              with people with mental health needs, special medico-legal
              considerations, de-escalation and specialized management
              techniques, and the Jail’s mental health treatment programs.
         4.   The County shall ensure that the health care services provider
              develops and implements training for health care staff to ensure
              timely implementation of and ongoing adherence to the provisions
              described in this remedial plan. The County shall keep records
              documenting all such trainings and training participants.
         5.   The County shall review and revise (as necessary) suicide
              prevention training for custody, health care, and other relevant staff,
              and ensure that it adequately covers the following topics:
               a) avoiding obstacles (negative attitudes) to suicide prevention;
               b) why facility environments are conducive to suicidal behavior;


                                                                         Page 55 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 80 of 84 Page ID
                                 #:1242



               c) identifying suicide risk;
               d) predisposing factors to suicide;
               e) high-risk suicide periods;
               f) suicide risk warning signs and symptoms;
               g) components of the County’s jail suicide prevention program;
               h) liability issues associated with prisoner suicide; and
               i) crisis intervention.
         6.   The County shall provide all custody staff with at least eight hours
              of initial training and at least two to four hours of annual training,
              through various mediums including memorandums, briefings, online
              presentations, and/or classroom presentations, regarding suicide
              prevention and the identification and approach to prisoners with
              mental illness.
         7.   All health care staff shall receive at least two hours of training
              annually on suicide prevention and related mental health treatment
              and management issues. Annual training shall include a review of
              the current Jail suicide prevention policy and program.
         8.   All custody and medical staff shall be trained in first aid and CPR.




                                                                        Page 56 of 56
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 81 of 84 Page ID
                                 #:1243




                  EXHIBIT B




       Murray v. County of Santa Barbara
                      Duties of Experts
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 82 of 84 Page ID
                                 #:1244



      The parties set forth the duties of the Remedial Plan Experts as follows.
             The Remedial Plan Experts shall advise the parties on Defendants’
compliance or non-compliance with the Remedial Plan, to assist the parties and
Court with Dispute Resolution matters and to provide testimony, if required, in any
proceedings before the Court.
             Within 180 days after entry of this Stipulated Judgment, and then
annually thereafter during the term of this Stipulated Judgment, the Remedial Plan
Experts shall each complete a review and non-confidential report (“Annual
Report”) to advise the parties on Defendants’ compliance or non-compliance with
the Remedial Plan.
             In each Annual Report, the Remedial Plan Experts shall state their
opinion as to whether Defendants are or are not in substantial compliance with
each component of the Remedial Plan within the Remedial Plan Expert’s
respective area of expertise. These opinions are referred to in the Stipulated
Judgment as “Substantial Compliance Determinations.”
             The Annual Reports will provide, to the extent possible, specific
recommendations as to how Defendants may reach substantial compliance. The
Parties shall have an opportunity to respond to any finding regarding Defendants’
substantial compliance with a provision of the Remedial Plan. The Parties shall
submit any such response to the Remedial Plan Experts and all counsel within 30
calendar days of the Annual Report completion. Such response(s) shall be
appended to the final report.
             The Annual Reports shall be considered separate and apart from any
evaluations and reports prepared as part of the Dispute Resolution process set forth
in the Stipulated Judgment. The Annual Reports may be submitted to the Court for
purposes of future proceedings.
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 83 of 84 Page ID
                                 #:1245



             The Remedial Plan Experts shall be entitled to reasonable
compensation based on the cost estimates provided in their respective agreements
with the Parties, which shall be paid by Defendants.
             With appropriate notice, the Remedial Plan Experts shall have
reasonable access to all parts of any facility. Access to the facilities will not be
unreasonably restricted. The Remedial Plan Experts shall have access to
correctional and health care staff and people incarcerated in the jails, including
confidential and voluntary interviews as is reasonable to complete a report and
provided it does not implicate security or other privileged information. The
Remedial Plan Experts shall also have access to non-privileged documents,
including budgetary, custody, and health care documents, and institutional
meetings, proceedings, and programs to the extent the Remedial Plan Experts
determine such access is needed to fulfill their obligations. The Remedial Plan
Experts’ tours shall be undertaken in a manner that does not unreasonably interfere
with jail operations as reasonably determined by jail administrators. The
Remedial Plan Experts shall have reasonable access to individual prisoner health
records, including mental health records, and custody records.
             The Remedial Plan Experts shall be provided with and agree to be
bound by any protective or Court orders entered in this case.
             The Remedial Plan Experts may engage in ex parte communications
with the parties and with each other. The Remedial Plan Experts shall not engage
in ex parte communications with the Court.
             Pursuant to the Dispute Resolution procedures set forth in the
Stipulated Judgment, either party may request that the relevant Remedial Plan
Expert evaluate any issue in dispute and prepare a report. The Remedial Plan
Expert must provide the report regarding the area of disagreement to the parties
within 45 calendar days of the request. Defendants will pay the reasonable fees as
Case 2:17-cv-08805-GW-JPR Document 75-1 Filed 07/17/20 Page 84 of 84 Page ID
                                 #:1246



set forth in the Remedial Plan Expert’s agreement with the parties for any report
prepared by a Remedial Plan Expert at the request of a party about a disputed
issue.
             The Remedial Plan Experts shall be available to meet with the parties
in person or by telephone in a manner that is reasonable and convenient for the
purposes of clarifying any findings and assisting in resolution of any disputes.
             At the request of the Court, the Remedial Plan Experts shall attend
any negotiations, mediation sessions, or court hearings.
